Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 1 of 154




                         EXHIBIT 3
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 2 of 154

                                                                              Page 1
                                 P AUL D ' A U R I A

                  U NITE D    STATES D I STRICT COURT

               S OUTH ER N      DISTRICT OF NEW Y O R K

                        C ase N o .       1 9 - C V -4 6 5 0




 7   RAF A EL F O X, PA UL D ' AURI A ,             and J I L L

 8   SHWI NE R ,

                                                P laintiffs ,

10           V•


11   STA R B U C K S C O R P O R A T ION d / b/ a S T A R B U C K S    )
12   COF F E E CO M P A N Y ,

13                                              Defe n d a n t s   .

14

15

16

17

18                 D EPO S I T I O N   OF PAUL D 'AURIA

19         T AKEN R E M O T E L Y      BY VIDEO CONFERENCE

20                          Septe mbe r      9 , 2 02 0

21

22

23

24   Re p o r t e d b y :     Ma r y An n Pay o n k

25   J o b No .    183 85 3
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 3 of 154

                                                                                 P age 4 0
                                  P AUL D ' A U R I A

 2   sa y , l e t's call it a shelf life where they were

 3   go o d for a certain period of time to keep the

 4   pe s t s u nd e r c o nt r o l ?

             A.        It w o u l d d e p e n d o n th e p r o d u ct .   T he

 6   st o r e s were getting serviced once a month at

 7   St a r b u c ks' request. S o m e bait gels they say

 8   wo u l d last weeks depending on the environment

 9   of t h e store, humidity. T h i ngs like fly sticks

10   wo u l d last probably longer because it's not a

11   ch e m i c al . T h e f ruit fly traps would probably

12   on l y l ast as long as they were allowed to

13   re m a i n in the store. M o s t chemicals break

14   do w n , so water or sunlight would degrade them.

15   D irt w o u l d d e g r ad e t h e m .

16            Q.       Oka y .      A n d o t her than communicating

17   w i t h the managers of the store by way of giving

18   th e m a report, did you communicate with anyone

19   el s e f rom Starbucks about your work, your

20   ev a l u at i o n ?

21           A.        Yea h , if there was a particularly bad

22   p rob l e m, I would be in direct contact with- -

23   by e m a i l with the facilities managers of the

24   c o r r es p o n d i n g s t o r e s .

25            Q.       A n d w h o was the facility manager
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 4 of 154

                                                                                   P age 4 1
                                 P AUL D ' A U R I A

     duri n g      t h e ' 13 t o    ' 18 p e r i o d   o f t i me ?

              A.       The r e w ere many . I f you want me to

     name as many as I can, it was probably six or

     seven.

              Q.       Ye s.     Ye a h , please do if you can.

              A.       Th er e w a s T o m N a s s i r i    (ph ) .

     Margaret -- I don't know if I pronounce her

     last name correctly.                  H e r name was Kis or

10   M argaret K is , K - I -S .           N e a l O p alka .      K ei t h

     C ostello was a manager.                   R i c h Letts . A l l o y

12   V ilabrera .         K i m H e a ly .     N oe l l e P e r e z .   One man

13   named Walter. I                d o n 't know if he was there in

14   2 013.        I f o r g o t h i s l a s t n a me .     O f f th e top of

15   my head, that's all I can think of right now.

16            Q.       Tho s e were the facility managers that

17   you can recall communicating with from                             ' 13 t o

18   '18 ?

19            A.       Ye s .

20            Q.       W h o w o uld you -- okay, who provided

21   those names to you to communicate with?

22            A.       U su a l l y M s . S h w i n er .    W e would

23   include each other on our emails if there was a

24   p roblem .        S o I w o u l d l e t AV P k now w h a t I f o u n d

25   and I would let the specific facility manager
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 5 of 154

                                                                              P age 4 2
                              P AUL D ' A U R I A

     k now o f    a pr o b l e m .

             Q.      A n d d i d you communicate with the

     facilities managers when there was a

     particularly difficult problem at the store?

             A.      Ye s .

             Q.      A n d d i d they communicate back to you?

             A.      Som e t i m e s .

             Q.      A n d w a s it your responsibility to

10   bring to their attention problematic stores

     that had greater pest problems?

12           A.      Ye s , t hey would ask for us to keep in

13   touch with them on bigger problems.

14           Q.      A n d o v e r the last five-year period

15   that you worked with Starbucks, were the

16   conditions of the stores pretty much the same

17   during that period?

18           A.      Ye ah , p r e t t y c o n s i s t e nt , th e

19   c ondi t i o n s .

20           Q.      Got i t .       A nd o t h e r t h a n th e s t o r e

21   managers and the facilities managers, did you

22   communicate with anybody else at Starbucks on

23   an a s - n e e de d   basi s?

24           A.      Som e t i m e s t h e - - I g u e s s hi s t i t l e

25   would be the director of facilities for
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 6 of 154

                                                                                     P age 4 3
                                P AUL D ' A U R I A

 2   N ew Y o r k .    Som e t i m e s I w o u l d i n c l ude t hem i n

 3   t h e email.

              Q.      A n d d o you recall their names?

              A.      Fr o m 2 0 1 3 t o 2 0 1 8 t h e r e wa s Bi l l

 6   M ik o , S t e p he n G a l l a nt .     T he r e w a s a n i n t e r i m

 7   m a n a g er, but I don't remember his name. A n d

 8   th e l a s t w a s K e it h C o s t e l l o .

 9            Q.      Di d y ou h a v e k e y s a n d c o d e s t o ac c e s s

10   a l l t h e stores during that five-year period?

              A.      Ye s .

12            Q.      An y b o dy else that you worked with at

13   St ar b u c k s t h a t yo u h a v e n 't m e n t i o n e d ?

14            A.      Exc u s e m e ?     C ou l d y o u r e p ea t t h a t ?

15            Q•      I 'm so r r y ?

16            A.      C ould you r e p eat t h at ?           I di d n 't hear

17   y ou .

18            Q.      Oh , s u r e .    I ' m s o rry .     Ot h e r t h a n t h e

19   in d i v i duals that you mentioned just now from

20   Sta r b u cks, was there anyone else that you

21   co m m u n icated with who worked at Starbucks

22   r e ga r d i ng y o u r j ob ?

23            A.      No .     Un l e s s I   s aw a m a n a g e r w h o w a s

24   wor k i n g late, it was usually those people.

25            Q.      Oka y , got it . H a v e you ever heard of
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 7 of 154

                                                                              P age 4 4
                                  P AUL D ' A U R I A

 2   a p r o duc t   c a l l e d DDV P ?

            A.       Yes,     I    hav e .

             Q•      A nd what's that s h ort f o r ?

            A.       The full name is Dichlorvos.

             Q•      I ' m s o r r y , could you say that again?

            A.       I t's Dichlorvos , D - I -C -H -L -O -R -V -O - S .

             Q•      A nd what is t ha t p r o d u c t ?

            A.       That product is an organophosphate

10   tha t ' s used for insects.

             Q.      Org a n ic phosphate?

12          A.       Ye s .

13           Q.      A n d w h e n did you first learn of that

14   pr o du c t ?

15          A.       I fi r s t l e a r ne d o f t ha t p r o d u c t

16   pr o b ab l y ar ou n d 2 0 0 4 o r       ' 05 i n   a bo ok .

17           Q•      And how did you learn of it?

18          A.       I n a boo k .

19           Q.      Wh e n yo u say "in a book," what kind

20   o f - - w h at kind of book?

21          A.       It w as c a l l e d th e T r u ma n S c i e n t i f ic

22   Gu i d e t o P e s t M a n a g e m e nt , I b e l i e v e .

23           Q.      We r e you required to use that book in

24   yo u r e m ployment?

25          A.       N o , I w a s n ' t. I t w a s n ' t a b o o k
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 8 of 154

                                                                                   P age 4 5
                              P AUL D ' A U R I A

     t hat -- that t hey w o ul d g iv e us .                I had to

     purchase that myself.

             Q.     And w as t he r e a r ea s o n w h y y o u

     p urch a se d t h a t   boo k ?

             A.     I l i k e to keep informed so I would

     buy various books or trade magazines.

             Q.     Got i t .     So in      ' 04 ,    ' 05 y o u   pur c hased

     a book and you learned about Dichlorvos; is

10   t hat right ?

             A.     Ye s .

12           Q.     A n d w h at did you learn about the

13   product, this organic phosphate product?

14           A.     I l e a r ned it was a product -- it

15   w asn't used t hat m uc h i n th e U n i te d S t a t es .               It

16   was used mostly -- it had been used, I think,

17   f irst in th e      '50s a nd '60s .             I t h a d n ' t ha d t o o

18   many commercial applications until sometime in

19   the 2000s, it started being used in Nuvan pest

20   str i p s .

21           Q.     A n d y o u said it became more in use in

22   t he   2000s?

23           A.     Ye s .    At a c e r t a i n p o i nt , th e E P A

24   allowed companies to sell it over the counter

25   as opposed to the more commercial -- for
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 9 of 154

                                                                                P age 4 6
                                  P AUL D ' A U R I A

 2   co m m e r cial applicators, it was called Nuvan

 3   St ri p s .       T h e n a t s o m e p o i nt , th e EP A a l l o w e d

 4   th e m t o be branded under other companies to

 5   mak e i t .

              Q.        A n d o t her than reviewing or

 7   re se a r c h i n g o r l e a r n in g a b out D DV P i n t h a t

 8   boo k , d i d y ou ev e r d o a ny i nd e p e n d en t r es e a r c h

 9   abo ut    t he pr o du c t ?

10            A.        I d i d r ead more as I would come

11   ac r o s s it in magazines or blogs.

12            Q.        Beg i n n ing in the 2000s did you ever

13   s e e t h at product used in any place where you

14   wo r k e d w h e r e y o u w e r e a s s i g n e d ?

15            A.        On l y St a r b u c k s .

16            Q.        A n d d i d you start to see that in the

17   e ar l y 20 0 0 s w h e n y o u w o r k e d a t St a r bu c k s ?

18            A.        I saw t h e m - - f i r s t t im e I sa w t h e m

19   i n St a r b u c k s w as a b o u t      2 0 07 o r   20 08 .

20            Q.        A n d d o you recall the first place you

21   s aw t h e m i n 2 0 0 7 , 2 0 0 8 ?

22            A.        Th e p a r t i c u la r s t o re , I d o n' t

23   r eme m b e r .

24            Q.        H o w a b out generally?

25            A.        Ge ne r a l l y , I w o u l d f in d t hem o n t h e
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 10 of 154

                                                                                      P age 4 7
                               P AUL D ' A U R I A

 2   fl o o r s in the stores. I w o uld find them on

 3   s h e l v e s , u nd e r t h e s i n k .

             Q.       And i n t h i s t i me p e r i od , 2 00 7 , 20 0 8 ,

 5   is i t y our testimony, or -- strike that -- is

 6   it c o r r ect that was the first time you started

 7   t o s e e t h e DD V P p r o d u c t       s how u p ?

             A.       Co r r ec t , y e s .

             Q.       A n d h o w often would you find this

10   pr o du c t   du r i ng t h at   2 00 7 ,    2 0 0 8 t i me p e r i o d ?

             A.       I w a s s t arting to see them more

12   f r equ e n t l y .

13           Q.       Of t h e stores that you were visiting

14   a n d e v a luating, approximately how many

15   pe r c e n tage-wise had that product in it?

16           A.       B ac k t h e n , I s e r v i ced a b ou t 1 0 0 .          In

17   ea c h s t ore, I would say probably more than half

18   at t h a t t i m e .

19           Q.       R ig h t . A n d w hen you saw those

20   pr o d u cts what, if anything, did you do?

21           A.       I w ou l d d o c u m en t i t o n th e w o r k o r d e r

22   or e m a i l it to the facility manager or to

23   Ms . Shw i n e r .

24           Q.       Wh e n yo u say "or," was it either/or

25   or d i d y ou do b ot h ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 11 of 154

                                                                                     P age 4 8
                                   P AUL D ' A U R I A

             A.          I f I d i d n ' t t e l l th e f a c i l i t i e s

 3   m ana g e r , M s . S h w i ner w o ul d le t t hem k now t h a t

 4   th e s e products were in the store.

             Q.      A n d w h at did you say in your

 6   co m m u n ications, first to the Starbucks

 7   pe r so n n e l ?

 8           A.          Bas i c a lly, these products are not

 9   su p p o sed to be in food establishments. T h e y

10   sh o u l d n't be around people. I t w a sn't a

11   ch e m i cal you would want sitting in a food

12   es t a b l ishment where people were.

13           Q.          Ok ay .    A nd d u r i n g t h a t   ' 0 7 , ' 08 t i me

14   pe r i o d where approximately half the stores used

15   t h e p r o ducts, was it your experience that the

16   sto r e s c o n t i n ued to us e D DV P o ve r th e p e r iod o f

17   t im e t h a t y o u w o r ke d fo r A V P ?

18                   M R. GRAFF :           Obj ection.

19           A.          Ye s .

20           Q.          You c an a ns w e r .

21           A.          Ye s , I c o n t i n ue d t o se e t he m e v e n

22   af t e r we told them they were not to be used.

23           Q.      A n d w a s the frequency similar over

24   ti m e t o what you mentioned, about half the

25   st o r e s used them over time?
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 12 of 154

                                                                               P age 4 9
                             P AUL D ' A U R I A

             A.    A t t h a t t i m e , y e s , I w o ul d sa y it w a s

     pretty consistent.

             Q.    A nd o t h e r t h a n t h e ' 07 ,   ' 08 t i me

     period, in the other periods that you worked

     f or   S t a r b u c k s -- and let's focus on the             ' 13 t o

     ' 18 -- did you se e t ha t p r o d u ct , DD V P ,        a

     similar amount of times when you were working

     f or   AVP?

10           A.    I   s t ar t ed - -

                   M R. GRAFF :          Obj ection.

12           A.    I started to se e t hem m o r e

13   f requent l y .

14           Q•    I'm sorry, I didn't hear you.

15           A.    I started to se e t hem m o r e

16   f requent l y .

17           Q.    Mo r e f r equently? M o r e than

18   50 percent of the time?

19           A.    Ye s .

20           Q.    W a s y o u r practice the same when you

21   w ould see them i n t ha t 2 0 1 3 - 2 018 time p e r i o d ?

22           A.    Ye s .

23           Q.    Oka y .    W h e n you brought to the

24   attention of Starbucks personnel, what, if any,

25   response did you receive from them regarding
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 13 of 154

                                                                              P age 5 0
                              P AUL D ' A U R I A

 2   t h e DDV P p r o d u c t ?

            A.       So m e t i mes no response. S o m etimes

 4   th e y w o uld say okay, you know, we got it, we' ll

 5   pa s s i t along . B u t u sually it was very little

 6   ac t i o n to our emails.

 7           Q.      Do y o u r ecall any occasions when you

 8   ad v i s ed a manager of a store that you observed

 9   th e D D V P p r o d uc t i n hi s o r he r s t or e t ha t t h e y

10   re m o v ed the product from the store?

            A.       On o c c a sions I would see either

12   so m e t i mes a manager or assistant manager or

13   sh i f t supervisor, and I would tell them.

14   So m e t i mes they would tell me they used the pest

15   st r i p s , and I would advise them against it.

16           Q.     A nd d i d y o u t e l l a n y b ody at AV P a b o u t

17   t h e p r od uc t ?

18          A.       Ye s .

19           Q.     A nd w h o d i d y o u t e l l a t A V P ?

20          A.      U su a l l y M s . S h w i n e r .

21           Q.     Any bo d y e l s e ?

22          A.      M ay b e in passing to the co-owners. I

23   can ' t recall exactly.

24           Q•     Anyone e l s e        y o u c a n r ec a l l ?

25          A.      Not a t        AV P , n o .
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 14 of 154

                                                                               P age 5 1
                                 P AUL D ' A U R I A

              Q.      Oka y .         O t h e r than communicating with

 3   St ar b u c k s an d AV P a b ou t th e p r o d u ct s b e in g i n

 4   t h e S t a rbucks stores, did you communicate with

 5   an y o n e else about those products being in

 6   St a r b u c k s s t o r e s ?

 7           A.       I d i d c o ntact someone who wrote a

 8   bl o g a b out these strips, and I

 9            Q.      An d wh e n w as t h a t ?

10           A.       I   wo u l d s ay     ar o und 2 015 o r    ' 16 .

              Q.      Oka y .         A n d who was the person that

12   wr o t e t h e b l o g ?

13           A.       D r. Matt Fr ye , C o r n ell U n i v e r s i t y .

14            Q•      Could you spell that name?

15           A.       S ure.          I t ' s Matt Frye .    La s t name is

16   F - R- Y - E .

17            Q•      And who was the individual again?

18           A.       He' s     D r . Ma t t   Fr y e .   He ' s an

19   en t o m o logist at Cornell University. H e h e ads

20   up t he i r I P M p r o g r a m .

21            Q.      Oka y .         A n d how often did you

22   comm u n i c a t e w it h t ha t d o c to r in t ha t t i m e

23   pe r i o d ?

24           A.       Ov e r th e course of a few years, maybe

25   10 ,   1 5 t i me s .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 15 of 154

                                                                              P age 5 2
                              P AUL D ' A U R I A

                Q.   A n d d o you have those communications?

            A.       Ye s .

                Q.   A n d h a v e you produced them in this

 5   c as e ?

            A.       Ye s .

 7              Q.   Te l l m e the substance of the

 8   co m m u n ications that you had with the doctor.

 9          A.       A t fir s t , I t o l d hi m t h a t I e n j o y e d

10   re a d i ng what he had been writing previously,

11   a n d I wa s especially curious about the strips

12   a n d h o w to communicate to my customer -- I

13   d id n ' t t e l l hi m wh o o n i t w a s - -    how t o

14   co m m u n icate the dangers of the strips.

15                   He told me to document it, you know,

16   gi v e t hem any kind information that was online

17   t o m a y b e help them out, give them a copy of the

18   la b e l , the safety data sheet. B a s i cally told

19   m e to d o c u m e n t i t .

20              Q.   A n d w h e n 's the last time you

21   co m m u n icated with the doctor through his or

22   he r - - hi s b l o g ?

23                   M R. GRAFF :      Object.

24          A.       My l a s t email concerning pesticides

25   w it h M a t t w a s p r o b a bly 2 0 19 , 2 0 18 .   I 'm not
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 16 of 154

                                                                               P age 5 3
                                P AUL D ' A U R I A

 2   sur e .

               Q.     Oka y .    A n d o ver that four or five

 4   pe r i o d of time that you communicated with the

 5   do c t o r , approximately how many emails or other

 6   ty p e s of communications did you have with him?

 7             A.     Be si d e s t h e e m a i l s , I t e x ted h i m

 8   on c e . H e j u st had a baby. I c o n gratulated him

 9   on h i s baby . M a y b e I -- I followed him on

10   T w i t t er . I p r o b ably commented on things he

11   wr o t e .

12             Q.     A n d h a v e you produced all those

13   co m m u n ications to your attorney in response to

14   ou r d oc u m en t r eq u e s t ?

15             A.     I f I h a d t hem saved .        A n d I had many

16   ac c o u nts that were actually closed down by

17   Tw i t t e r .

18             Q.     A n d d o you have his email address?

19             A.     Ye s .

20             Q.     A nd w h a t i s i t ?

21             A.     I t ' s a Cornell University address.               I

22   don ' t know it off the top of my head.

23             Q.     Oka y .    W e l l , if you recall, we' ll

24   lea v e a blank in the transcript and you can

25   fi l l i t in if you recall.
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 17 of 154

                                                                                       P age 5 4
                                     P AUL D ' A U R I A

                A.        Ok a y .

 3   INF ORM AT IO N T O B E S UP P L I E D :




                Q.        D i d y o u ever talk to him on your cell

 7   pho n e ?

 8              A.        I b e l i eve I had one conversation with

 9   h i m o n my cell phone.

10              Q.        A n d w h at did you discuss?

                A.        M o st l y t h e d a n g er s o f th e D DV P a n d

12   pe s t s t rips in general.

13              Q.        Oka y .     A n y o n e else you communicated

14   w it h o t h e r t h a n th e d o c to r o u t s ide o f S t a r b u c k s

15   a n d AVP o n t h e DD V P p r o d u c t ?

16              A.        I d id c o n t a c t a n o t he r e n t o m o l o g ist at

17   Tex a s A S M U n i v e r s i ty .         I w a n ted to be sure that

18   I h a d d one everything I could to notify

19   St a r b u cks of the dangers and I kind of wanted a

20   se c o n d opinion on whether or not I was doing

21   t h e r i ght thing as far as documenting it the

22   w ay   I    di d .

23              Q•        A nd who wa s t h a t p e r s o n ?

24              A.        H is name is Dr . M i c h ael M e r c h a n t .

25              Q.        A n d w h ere is the doctor located?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 18 of 154

                                                                                  P age 5 5
                                P AUL D ' A U R I A

              A.      Tex a s A 6 M U n i v e r s i t y .

              Q.      A n d h o w many communications did you

     h ave with t hat d o c t o r ?

              A.      Tw o o r t h r e e , I t h i n k .     Ju s t a s h o r t

     chain of emails.

              Q.      A n d w h at was the substance of the

     communications?

              A.      Bas i c a lly, it's the best way to

10   communicate dangers of that product.

              Q.      A n d d i d you receive communications

12   back from the doctor?

13            A.      Ye s .

14            Q.      Wh a t w ere the substance of his

15   r espons e s ?

16            A.      Bas i c a lly, to make sure you document

17   everything, put it in writing.

18            Q.      Oth e r than these two doctors, was

19   there anyone else you communicated with outside

20   o f Starbucks or AV P d u r in g th e l as t f iv e o r s i x

21   years of your employment?

22            A.      Be fo r e t h e l a w s uit o r a f t e r ?

23            Q.      Bot h .    L et ' s t a k e - - l e t ' s s t art w i t h

24   b efo r e .

25            A.      Be fo r e t h e l a w s u it , n o .
         Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 19 of 154

                                                                                   P age 5 6
                                     P AUL D ' A U R I A

               Q.          A nd af t e r t h e l a w s u i t ?

               A.          I spo k e w i t h Ne w Y o r k S t at e D E C .

               Q.          A nd w h e n d i d y o u t a l k t o th e D E C ?

               A.          I s p o k e to them in emails and on the

 6   pho n e o n c e i n 2 01 8 a n d t h e n a g a i n i n 2 019 .

 7             Q.          A n d w h o did you speak with?

 8             A.          Th e f i r s t t i m e - - th e f i rs t t im e w a s

 9   som e o n e a t t h e L o n g I s l and C ity O f f i ce .          I

10   th i n k his name was Malik.

               Q.          Ok ay .

12             A.          We t a l ked once over the telephone and

13   i n e m a i ls, and then - -

14             Q•          W hat was M a l i k 's po s it i o n ?

15             A.          He was in the pesticide enforcement,

16   I    b e l i ev e .

17             Q.          Te l l m e what your communication was

18   w i t h h i m.

19             A.          I w a nt e d t o a s k hi m ho w t o r e p or t a

20   che m i cal that was being used improperly.

21             Q.          Oka y .    A n d w hat did he say to you?

22             A.          He to l d m e t o s e n d w h a t e v e r

23   inf o r m ation and photo documents that I could

24   pro v i de to him.

25             Q.          A n d d i d you do that?
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 20 of 154

                                                                                P age 6 6
                                       P AUL D ' A U R I A

              A.          A t t h a t c o m p a ny , I d o n 't k now i f

 3   M s . S h w iner might have emailed other people.
 4   I ' m not     su r e .

              Q.          So y o u r ecall doing the same thing at

 6   Le P a i n Quotidien that you did at Starbucks by

 7   al e r t ing the facilities manager; is that right?

              A.          Ye s .

              Q.          A n d a f ter you alerted the facilities

10   m a n a g er there, did you see any change of use of

11   t h e p e st strips at that organization?

12            A.          No ,     I   d i d not .

13            Q.          Do y o u r ecall seeing these products

14   any w h e r e el s e o t h e r t h an w h e r e y o u ' v e

15   me n t i o n e d ?

16            A.          No .

17            Q.          Wh e n you were reporting the pest

18   st r i p s to individuals at Starbucks, both the

19   m a n a g ers and the facilities managers, did they

20   ad v i s e you to remove these pest strips?

21            A.          On o n e o ccasion, they did. A n d

22   M s . S h w i n e r i n f o r med t hem t hat w e w o u l d n 't t a k e

23   res p o n sibility to remove those because they

24   h a d - - they had to be disposed of a certain way

25   su c h t hat they were brand new.                       S o w e told
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 21 of 154

                                                                               P age 6 7
                               P AUL D ' A U R I A

 2   Sta r b u cks we were not going to touch those

 3   dev i c e s .

             Q.      So y o u w ere never directed to remove

 5   t h em; c o r r e c t ?

             A.      W e w e r e t o l d t o r e m ov e t h em , but w e

 7   ref u sed to remove them for liability reasons.

 8           Q.      A n d d i d you communicate that request

 9   t o a ny o n e a t   AVP?

10           A.      J il l , I b e l i e ve , Ms . S h w i ner wa s a l s o

11   co p i e d on that email, or maybe she was - -                 i t

12   w a s s e nt to her, and it might have been -- she

13   m i g h t have forwarded it to me, but we were both

14   to l d t o remove them when we see them.

15           Q.      Do y o u ever recall going to a

16   St a r b u cks location, seeing a pest strip,

17   re p o r t ing it to a manager, a facilities

18   m a n a g er, returning to the same store and seeing

19   t h e p e st strip was gone?

20           A.      N ot t h a t I c a n r e m e m b er , n o .

21           Q.      A n d w o uld you memorialize that

22   obse r v a tion in your report to the manager of

23   t h e s t ore that it remained there after you' d

24   re p o r ted it before?

25           A.      Yea h , u sually I would, you know,
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 22 of 154

                                                                                P age 6 9
                                P AUL D ' A U R I A

                finished reviewing it.

                       T HE WITNE SS :        I ' ve read i t .

                (D'auria Exhibit No. 1 was marked for

                identification.)

 6   BY MR . WEB E R :

 7              Q.     Te l l m e what this is.

 8              A.     Th i s l o o k s l i k e a f o r w ar d to T o m

 9   Mas s e r i a f r om M s . S h w i n e r.

10              Q.     A nd w h o i s i t s e n t t o ?

                A.     It lo o k s l i k e i t w a s s en t t o T h o m a s

12   Mas s e r i a .

13              Q•     And wh o     i s he?

14              A.     He was a facilities manager.

15              Q.     A n d w h en was this sent?

16              A.     J u l y 2 0 13 .

17              Q.     So d o yo u believe that you advised

18   J il l s h o r t l y a r o und t ha t t im e a b ou t th e p e s t

19   st r i p ?

20              A.     Ye s .

21              Q•     Okay.

22              A.     I can't see the p h o to .          I do n ' t k n o w

23   if t h e r e 's a photo there or not. I c a n see the

24   t ex t .

25              Q.     G o t it .    A n d w hen she says " nex t         to
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 23 of 154

                                                                               P age 7 0
                               P AUL D ' A U R I A

 2   th e a i r vent," what did you understand that to

 3   me a n ?

                A.   I f it ' s t h e s t o r e t ha t I k i n d o f

 5   re m e m ber where this was, it was hanging in

 6   fr o n t of either an air intake or an air

 7   co n d i t ioning vent in the store.

 8              Q.   It s a y s in this email the product is

 9   bei n g used in violation of the package

10   di r e c t ion; correct?

                     Do yo u    s e e t hat ?

12              A.   Co rr e c t .   I see it.

13              Q.   And d o y ou u n d e r s t a n d " t he p a c k a g e

14   di r e c t ion" to mean that it's not licensed to be

15   us e d a t a food establishment?

16                   Is that your understanding?

17              A.   Ye ah , t h e l a b e l fo r th e p r o d u c t s

18   sp e c i f ically state they' re not to be used in

19   fo o d e s tablishments, food areas, anywhere where

20   peo p l e o c c u p y t h a t s p ac e .

21              Q.   A n d d o you know what, if anything,

22   ha p p e ned as a result of Jill's email to Tom?

23              A.   I don ' t remember.

24              Q.   D i d y o u follow up at all with it?

25              A.   I d o n ' t th ink I did .
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 24 of 154

                                                                                   P age 7 1
                                  P AUL D ' A U R I A

                       M R. WEBER :        O k a y , t h a t ' s E x h i bit 1 .

              O kay, let's go to 0 0 0 75 , put t ha t o n e

              up •

                (D'auria Exhibit No. 2 was marked for

              identification.)

     B Y MR .      WEBER:

              Q.       I ' l l s how yo u E x h i bit 2 . C a n y o u

     i dentify that d o c u m e n t ?

10            A.       Ye s , I    see i t .

              Q.       W h at i s i t ?

12            A.       A n em a i l f r o m m e t o M a r g a ret a t

13   Sta r b u c k s   a nd t o AVP .

14            Q.       A nd w h a t w a s t h i s a b o u t ?

15            A.       I f I re c a l l , t h i s wa s a s t or e I

16   was -- I can't see the photo.                       I t s o unds like

17   they have a large overhang over the bar, and I

18   was going to place a fly trap up there and I

19   s aw a whole bunch of pest strips up there.                              I

20   had to climb a large ladder to get up there,

21   and I used my camera to be able to see what was

22   u p there after I pu t th e t ra p u p t h er e an d I

23   saw the pest strips.

24            Q.       So i t l o oks like you took five

25   pictures of the pest strip and attached it to
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 25 of 154

                                                                              P age 7 2
                               P AUL D ' A U R I A

 2   th e e m a i l y o u s e n t t o M a r g a r et .   Wo u ld that be

 3   ac c u r at e ?

             A.        It lo o k s l i k e p h o t os , y es .    I can' t

 5   s e e i f there's any photos attached.

             Q.        G o t it .   A n d w h at, if anything, did

 7   M a r g a ret do in response to your email?

 8           A.        I b e l i eve that might have been one

 9   s h e a s ked us to remove them, and I told her I

10   wo u l d n 't even be able to reach them. I t w a s

11   ab o u t probably 15 to 20 feet off the floor and

12   i t w a s n 't in a safe area.

13           Q.        So why w e r e y o u - - I ' m so r r y , go

14   ah ead .

15           A.        I n e v e r went back up on the ladder,

16   so I

17           Q.        So w h y w ere you looking up there 15

18   or 2 0 f e e t u p i n t h e c e i l in g t h e re ?        What

19   c au s e d y o u t o go u p t h er e ?

20           A.        I w a s t r ying to find a place out of

21   sig h t where I could put a fly stick or probably

22   an o r g a nic fruit fly trap.

23           Q.        A n d d i d you do that, in fact, leave

24   th at f l y t r a p u p t h e r e ?

25           A.        I b e li e v e I d i d .
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 26 of 154

                                                                                    P age 7 3
                                   P AUL D ' A U R I A

                         M R. WEBER :          A l l r i ght .   N ex t

                e xh i b i t ,   44 .

                (D'auria Exhibit No. 3 was marked for

                identification.)

 6   BY MR . WEB E R :

 7              Q.       I s h o w you Exhibit 3, and if you

 8   co u l d take a look at that document, tell me if

 9   y ou r ec o g n i z e i t .

10              A.       Ye ah , i t l o o k s f a m i l i ar .     I wrote

11   t h at .

12              Q•       O kay.         A n d w h o d i d yo u w r it e i t t o ?

13              A.       I sent that to M s . S h w i n e r .

14              Q.       Oka y .        A n d w hat was the purpose of

15   y ou r em a il ?

16              A.       To l e t h e r k n o w t h a t th e s t r ip s w e r e

17   si t t i ng in -- basically on the floor at the

18   co u n t er in a puddle. I w a s quite angry.

19              Q.       You s ay :         " I n e e d t o b e c op i ed . "

20                       W hat does t hat m e a n ?

21              A.       I ju s t w a n t e d t o b e n o t i f ied t hat w e

22   a r e s e n ding all this information to Starbucks.

23              Q.       And y ou s ai d :          " I'm not gett ing t h i s

24   c r ap i n my l u n gs . "

25                       Do yo u        s e e t hat ?
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 27 of 154

                                                                                          P age 7 5
                                 P AUL D ' A U R I A

               Q.     Loo k s like -- is this from you from

     y our m o b i l e ?

               A.     Ye s .

               Q.     On , w e l l , o n J u l y 5 , 2 0 15 ?              See that?

     To whom are you communicating?

               A.     Th at i s t o J i l l .

               Q.     A n d a r e your texts in the gray and

     h ers i n t he gr een ?

10             A.     I ' m g r ay in that top one.

               Q.     A n d t h e n purple on the others?

12             A.     Yea h , pink or purple. S h e looks like

13   s he' s    green.

14             Q.     Got i t .          A nd I t h i n k y o u s a y :

15   " Reporting the D DV P us e o n t h e m . "

16                    W hat d o         y o u m e a n , " on t h e m " ?

17             A.     Sta r b u c k s      .

18             Q•     S ta r b u c k s ?

19                    " I' ve    had i t . "        T hose a r e     y o u r w o rd s ;

20   c or r e c t ?

21             A.     Ri ght .

22             Q.     A n d i t appears Jill then says:

23   " Which s t o r e s a nd pics ?               I ' ll email to B i l l . "

24                    Do you know who bill is?

25             A.     B il l M i k o , h e a d o f f a c i l i t ies fo r
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 28 of 154

                                                                              P age 7 6
                                  P AUL D ' A U R I A

 2   Ne w Yo r k .

              Q.       Ok ay .     And t he n y ou s ay :   " They   won' t

 4   lis t e n . D o n e warning them. I ' m inhaling this

 5   sh i t w i t h o u t k n o w in g i t . "

                       W ere t h o s e   your wor ds?

 7           A.        Co r r e c t .

 8            Q.       A l l r i g ht . A n d t hen you say: " I ' m

 9   in c l u d ing it on the work order."

10                     Are those the reports that you would

11   gi v e t o the manager?

12           A.        Ye s .

13            Q.       Ok ay .     Th en y ou s ay :    "If I file a

14   com p l a i n t , I 'm g e t t in g a l is t o f D M S . "

15                     W hat' s    DMS?

16           A.        I p r o b a bly meant district managers,

17   p l u r al .      "District managers" s houl d         have been a

18   sm a l l lowercase S.

19            Q.       An d wh at ' s t h e     "Someone is telling

20   st o r i e s [sic] to buy this shit."

21                     What are you referring to?

22           A.        So m e o ne was telling the employees at

23   t h e s t o res to buy these strips.

24            Q.       A n d w h o do you think was buying these

25   pr o du c t s ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 29 of 154

                                                                              P age 7 8
                                 P AUL D ' A U R I A

             A.       I b e li e v e t h a t ' s J i ll , p r o b ab ly

     talking about rodents coming into the store

     because their vendor would leave the door open

     making deliveries so looks like mice were

     probably running in from the street.

             Q.       And w h o s a y s :      " Ugh, o k a y " ?

             A.       I t h i n k t h a t ' s me .     I sa y :     "That

     sounds about right.                H a v e n't seen any holes in

10   the store." I              t o ld her sorry she had to go

     because she had to go in in the morning if I

12   had to work nights so Jill would take calls in

13   t he mo r n i n g .

14           Q.       A n d w h o wrote the words in the gray

15   box:      "I'm not going in"?

16           A.       I t h i n k th at's Jill.

17           Q.       So y o u t hink she said: " I ' m              not

18   going go in.              I ' ll chance it. I f s omething

19   happens, I' ll go in later" ?

20           A.       Ye s .

21           Q.       A n d w h o is she referring to there in

22   t hat portion of th e t e x t ?

23                    M R. GRAFF :        Obj ection.

24           A.       It lo o k s l i k e - - i t l o ok s l ik e s h e' s

25   talking -- it looks like she's having a
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 30 of 154

                                                                                P age 7 9
                                P AUL D ' A U R I A

 2   con v e r sation with Margaret at facilities. A n d

 3   s h e t o ld her about Penn Station and we were

 4   ha v i n g a problem with our supplies missing.

 5   A n d w e w ould find our fly traps missing and we

 6   w ou l d f i n d D DV P s t r ip s in th e s t o r es .       And all

 7   of o u r items that we placed in the store for

 8   ro d e n t s and flies were vanishing. S h e al s o - -

 9           Q.        Is s h e -- go ahead. I ' m sorry.

10           A.        An d s h e also was talking about

11   pu t t i n g in, installing fly lights to catch the

12   f l i es .

13           Q.        I s s h e s a y i n g t ha t th e AV P p r o d u c t s

14   a r e m i s sing from the store?

15           A.        Yea h , things like mousetraps and fly

16   t r ap s .   They we r e b ei n g t hr o w n a w a y b y

17   St ar b uc k s e m p l o y e e s .

18           Q.        D i d y o u have any understanding of why

19   St a r b u cks employees would throw away AVP

20   pr o du c t s ?

21           A.        Tru t h f u l l y , no .   I t h i n k they were

22   tol d b y EcoSure, who was a third-party

23   ins p e c tor that they used, that fly traps or

24   mou s e t raps were against regulations, and they

25   we r e j ust throwing away our product.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 31 of 154

                                                                              P age 8 0
                               P AUL D ' A U R I A

            Q.      W as i t y o u r u n d e r s t a n d ing t hat AV P

 3   w a s r e s ponsible for installing mousetraps and

 4   si m i l ar products?

            A.       Yeah, mousetraps, fly traps, yes.

                    M R. WEBER :        L et ' s g o t o t h e n e x t

            e xh i b i t .

            (D'auria Exhibit No. 6 was marked for

            identification.)

10   BY MR . WEB E R :

            Q.      L et ' s t a k e a l o o k a t E x h i bi t 6 .

12   Cou l d y o u t e l l m e w h a t t h i s i s ?

13          A.       I c a n ' t s e e t h e p h o to , bu t i t l o o k s

14   li k e a n email to Ms. Shwiner about a store

15   wh e r e they were putting the pest strips in the

16   dr a i n s in the basement.

17          Q.       Oka y .    A n d t h ese are pest strips

18   a gai n ?

19          A.       Ye s .

20          Q.      A r e p e s t strips allowed in basements

21   wh e r e t he r e a r e no p at r o ns ?

22          A.       It 's n o t a l l o we d - - t h ey' re not

23   all o w ed to be anywhere where there are people

24   or f o o d , food supplies, things of that nature.

25          Q.       Oka y .    S o l e t me ask you this: W h e r e
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 32 of 154

                                                                              P age 8 1
                                P AUL D ' A U R I A

 2   ar e p e st strips allowed to be used?

             A.       Pe s t s t rips are allowed in a garbage

 4   ro o m , a sealed room, a shed, crawlspaces,

 5   thi n g s of that nature where people normally

 6   ar en ' t p r es e n t .

 7           Q.       A n d d o you know what, if anything,

 8   Ji l l did in response to your September 23,

 9   2 0 1 5 , e ma i l ?

10           A.       I a s s u m e she forwarded it on to

11   wh o e v er the facilities manager was.

12           Q.       Y o u d o n 't know that for sure;

13   c o r r ec t ?

14           A.       I ' m n o t for sure. T h e re were so many

15   ema i l s , I might have seen it, I might not have.

16           Q.       Oka y .    A n d w hat was Jill's position

17   i n 2 0 15 at     AVP?

18           A.       Ji l l wa s basically the operations

19   m ana g e r f o r S t a r b u ck s an d f rom A V P

20   spe c i f ically. M a i nly Starbucks was the big

21   ac c ou n t .

22           Q.       W a s s h e responsible for any other

23   com p a n i e s t h a t w er e c l i e nt s of A V P ?

24           A.       I b e l i eve she also put in bids for

25   job s t h a t A V P w a s t r y in g to w i n .       S h e a lso did
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 33 of 154

                                                                              P age 8 4
                                P AUL D ' A U R I A

            see now a text with a picture of a pest

            strip and a fly light.

                    M S. GOLDSTE IN :            D i d the page just

            s witc h     on you?

                    MR. W E B ER :       Ye ah .

                    T HE WITNE SS :          Y e a h , now I see it

            back.

                    M S. GOLDSTE IN :            Y o u s h ould be able

10          to toggle it yourself. I                      j u st gave you

            permission to, to see if you can -- see

12          if you can flip through the messages

13          y our s e l f .

14   BY MR . WEB E R :

15          Q.      Yea h , if you would, Mr. D'aurio, take

16   co n t r o l and go from the first page and walk us

17   t h r ou gh i t .

18          A.      I s that the on e d a ted M a rc h 23 , 2 0 1 7 ?

19          Q•      I believe that's correct.

20          A.      Ok a y .      " DDVP a l l     o v er . "   Skul l   .

21   " DDVP toxic. "           A n d i t l o o k s l ik e I w a s showing

22   Ji l l t hat somebody logged into my -- I don' t

23   know i f t h a t w a s T w i t t e r .

24          Q.      If y o u c ould take control and just

25   w a l k u s through the first page throughout, can
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 34 of 154

                                                                                         P age 8 5
                                    P AUL D ' A U R I A

 2   y ou d o t h at ?

             A.          Su r e .

                         M R. GRAFF :        T h a t l o oks to me like

             you' re referring to the third page of

             the exhibit. I                t h ink he's asking to go

             to the very first page.

                         T HE WITNE SS :        O h , f i r st ?   O ka y ,

             s orr y .

10                       MR. WEBER :         Ye a h , t h e r e we g o .

             Q.          Oka y .     S o t h a t 's page 1 of Exhibit 7.

12   Ex p l a i n t o u s wh o ' s - - a r e y o u i n t he g r ee n

13   a gai n ?

14           A.          Ye s , I ' m t h e - - I t h i n k t h a t ' s J i l l

15   i n t h e green and that's me in the pink, looks

16   li k e p i nk .        S o m e times it's gray, it looks like,

17   f o r me .

18           Q.          So who s e w o r d s a r e :      " Sorr y ,   w ait i n g

19   t o h e a r from cardiologist. M y h e art rate won' t

20   dr o p be l ow 13 0 " ?

21           A.          Th at ' s J i l l .

22           Q.          A n d w h a t is she referring to on:

23   " I'm   s o r r y , I thought I ha d t ex t y ou .                 C on g r a t s

24   on t he p r eg g o a n n o u n c ement " ?

25           A.          I t h i n k my niece was pregnant.
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 35 of 154

                                                                                  P age 8 6
                                    P AUL D ' A U R I A

              Q.          Oka y .     T h e n it says: " Okay,         sorr y ,

 3   l e t m e know about the Starbucks email and the

 4   DDV P . "

                          W ho's that fr o m ?

              A.          Th at l o o k s l i k e i t ' s me t o J i l l .

 7            Q.          A nd t h a t l o o k s l ik e i t ' s d a t e d

 8   Au g u s t    1 , 2 0 16 ;      i s t h at   c or r ec t ?

              A.          Co r r e c t .

10            Q.          A l l r i g ht, let's go to the next page.

11   Th e r e 's a picture there on top?

12            A.          Ye s .

13            Q•          Do you know who took that picture?

14            A.          I believe it was me.

15            Q.          A n d w h a t is it a picture of?

16            A.          L oo k s l i k e t h e b ac k l in e o f t h e

17   St a r b u c k s .

18            Q.          I ' m s o r ry, say that again. W h a t is

19   i t ?

20            A.          It lo o k s l i k e th e b ac k l in e o f t h e

21   co u n t e r area of Starbucks, maybe the back

22   l i ne

23            Q.          Ok ay .

24            A.          -- or the front line.

25            Q.          Oka y .     A r e t h ere any pest strip
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 36 of 154

                                                                                     P age 8 7
                                P AUL D ' A U R I A

 2   pr o d u cts in this picture?

             A.      I c a n ' t b l o w t h i s up .         I ca n 't see.

 4   A l l I ca n see is a couple of -- can I blow it

 5   up ?    L et   me l o o k .

             Q.      Yea h , the little bottom plus sign and

 7   a m i c r o scope -- or, not a microscope, but a - -

                     M S. GOLDSTE IN :            M ag n i f y in g g l a s s .

                     M R. WEBER :         S e e t h e l i t t l e --

10                   M S. GOLDSTE IN :            I t s h ould be

             t owards the b o t tom l e f t .

12                   T HE WITNE SS :         I c a n m ake it full

13           screen but I don't see the pest strip in

14           that photo, not from here.

15                   MR. WEBER :          Ok ay .

16                   T HE WITNE SS :         I c a n ' t see -- I see

17           t he l i n e .

18                   M R. WEBER :         L et ' s f i n is h t h i s .

19           Q.      Who s ay s :        " Holy shit, that l i t t l e

20   t u r d w a s f a st " ?

21           A.      I b e li e v e t h a t wa s J i l l .         We must

22   ha v e b een talking about a mouse on some store.

23           Q.      Ok ay .       You do n ' t     k no w w h o s h e ' s

24   r e f e r r i ng t o ?

25           A.      N ot o f f h a n d , no .        A ro d e n t p r o b a b l y
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 37 of 154

                                                                                 P age 8 8
                                P AUL D ' A U R I A

 2   of   som e k i nd .

             Q.        Oka y , finish what you' re referring

 4   to .    In t h e g r a y , wh o s ay s t h a t ?

             A.        " Stuck to the w a l ls , f l o or , an d

 6   pas t r y rack . I ' ll email Alloy when I get up.

 7   N o ru s h .      Sto r e N o . 7 4 4 6 h o p e f u lly g et s s h u t

 8   do w n . T h e n all the stores will be forced to

 9   c l ea n and t h r ow ou t          DDV P . "

10           Q.        Nex t   p age .

             A.        " DDVP all over a g a in .           Feel ill

12   a gai n . "

13                     I think -- c h a n ges c o l or , I t h i n k

14   th at ' s J i l l w it h th e s k u l l .        And I put:         "DDVP

15   is t o x i c," then something about somebody

16   lo g g i ng into my account somewhere.

17           Q.        Wh a t d o you mean, logging into your

18   ac c ou nt ?

19           A.        L oo k s l i k e s o m e t h in g f rom T w i t t e r .

20   So m e t i mes I would get an email. I f you log in

21   fr o m a d i fferent device you would get something

22   tha t s a id "We noticed a recent log in to your

23   ac c ou n t . "

24                     Sometimes it' s, depending on where

25   y o u a r e , it's a different location from where
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 38 of 154

                                                                               P age 8 9
                                 P AUL D ' A U R I A

     you actually are so I just showed that to Jill.

            Q•      Okay. L e t 's go to the next page.

            A.      T hat ' s      DD V P .

            Q•      W ho took t hi s p i c t u r e ?

            A.      T hat was me .            I t ook that.

            Q.      A nd w h a t ' s t ha t a p i c t ur e o f ?

            A.      Th a t i s a pest strip in a fly light.

     It has a cover over it, and when I lifted up

10   the cover to change the glue board, the strip

     h ad f a l l e n do w n .

12          Q.      Who s e words are in the gray: " I ' m

13   mailing everyone at Starbucks"?

14          A.      Th a t      w a s me .

15          Q.      A n d i s t here a next page or is that

16   t he end of th e t e x t ?

17          A.      L et ' s s e e i f t h e r e ' s a n o t h e r .

18          Q.      Ok ay .

19          A.      I

20          Q.      Wh e n y o u s a y - - who s ay s :          "I    need

21   everyone's email address, Rami, DMS."

22                  W ho's Rami and wh o w r ot e t h a t ?

23          A.      Th at w a s m e .         I w a s p r e t t y fe d u p ,

24   and I said I would just email Rami, who was in

25   charge of quality assurance and the district
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 39 of 154

                                                                              P age 9 0
                                P AUL D ' A U R I A

 2   m an a g e rs . I t h e n said:          "They were told to get

 3   ri d o f th em . T h e em ail said Starbucks would

 4   te l l t h em .      T h i s was moved and placed in the

 5   fl y l i g ht . M a y be time to take legal action."

                       I emailed Jill, saying:               "I emailed

 7   R a m i t o call me tomorrow, I'm dropping the

 8   ac c ou n t . "

             Q.        A n d w h e n you said it may be time to

10   ta k e l e gal action, what were you referring to?

             A.        Reporting them.

12           Q•        To wh o m?

13           A.        The Ne w     Y o r k St a t e DEC a n d t h e EPA .

14           Q.        D i d y o u ever do that?

15           A.        N ot a t t h a t t i m e , no .    J i l l a sked me

16   t o - - for time to resolve it.

17           Q.        S a y t h at again.

18           A.        Ji l l had already asked me to give her

19   ti m e t o try and get Starbucks to resolve the

20   si t u a t ion we were having with them.

21           Q.        Got i t .     D id y o u a s k J i l l t o t a k e

22   leg a l action?

23           A.        No .

24           Q.        A ll r i g h t .   I s t h a t the end of the

25   do c u m ent or is there another page?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 40 of 154

                                                                               P age 9 1
                              P AUL D ' A U R I A

             A.      L et ' s s ee .

                     M S. GOLDSTE IN :        T h e r e s h ould be

             more.

             Q.      Who s e words are in the purple?

             A.      Pur p l e looks like me.

 7           Q.      A n d w o uld you read the first two

 8   ent r i e s t her e ?

             A.      "Fuck every last one of these people.

10   Th i s b i tch is first on my list.                    D i d n 't reply

11   t o me . "

12           Q.      W h o a r e you referring to there when

13   y o u s a y "this bitch"?

14           A.      I ' m not    su r e .

15           Q.      And w h o s a y s :     " I don't blame y o u " ?

16           A.      I b e li e v e t h a t ' s J i l l .

17           Q.      A n d i s your -- is that your next

18   wo r d s i n t he g r ay ?

19           A.      Ye s .

20           Q.      A n d w h at did you say there?

21           A.      "Do you have the email where she said

22   fo r m e t o d u m p t h e D D VP ?       If y o u d o , I n e e d

23   it ."    I go - - t h e n I a s k e d - - t he n I a s ke d h e r ,

24   I t h in k , i f R a m i r e p l ied an d I t h in k J il l s a y s :

25   " I' ll look for i t . "
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 41 of 154

                                                                                P age 9 2
                                 P AUL D ' A U R I A

              Q.      Ok ay .     A ny t h i n g e l s e i n t ha t t e x t ?

              A.      Ne x t    p age :   "I'm going to ask to talk

 4   to R a m i a b o u t th e fl y c a l l s , f i l th , an d

 5   Di c h l or v o s . "

              Q.      D id y o u d o t h a t ?         Di d yo u talk to

 7   he r ?

              A.      Th at w a s J i l l , I b e l i e ve , a n d - -

              Q.      Ok ay .

10            A.       " Okay,     good."      Sh e s a i d :   " Can y o u

11   se n d m e that pic of the blocks when you get a

12   c h anc e ? "

13            Q•      W hat's that a p i c t ure o f ?

14            A.      L et me blow it up .               I c a n ' t see the

15   bo t t o m . I t l o oks like a piece of equipment.

16   B u t I b e lieve it was rodenticide that someone

17   w as t h r o w i n g o u t .     If I r e f e r re d t o t he m a s

18   b l o c k s -- if she referred to them as blocks,

19   it ' s p robably eight blocks that were purchased

20   by St ar b u c k s .

21            Q.      Do y o u see any pest strips in this

22   pi ct ur e ?

23            A.      From t h i s p i c t u re ?        N o , I c a n't see

24   an y t h ing except a plug and some wires some kind

25   of d e v ice behind that counter.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 42 of 154

                                                                                  P age 9 3
                                    P AUL D ' A U R I A

                Q.        Oka y .    A n d a n ything more in this

 3   t ex t ?

                A.        " I sent Matt F ry e a pi c o f p e s t

 5   st r i p s (nothing to ID the account). H e s a id

 6   j a w i s still dropped from it."

                Q.        Sep t e m b e r 1 5 , 2 0 15 ; is t ha t r i g h t ?

                A.        Se p t emb e r    of   2 0 15 .

                Q.        A nd M a t t F r y e i s th e d o c to r y o u

10   r e f e r r ed t o b e f or e ?

                A.        Yeah,     corr ect .

12              Q•        And whose w o r d s         a r e i n t he gr ay ?

13              A.        The g r a y ?      The gr ay i s m e, and

14   so m e t i mes it's purple.

15              Q.        G o t it .       A n d t hen you say:       "I   sent

16   M a t t F rye a pic of pest strips (nothing to ID

17   t h e ac c o u n t ) . "

18                        What were you referring to?

19              A.        I w a s t e l l i n g J i l l t ha t I s en t a

20   ph o t o of pest strips that I found in the store

21   to M a t t w i t h o u t s h o w in g t ha t it wa s a

22   St a r b u c k s .

23              Q.        A n d t h e n is that what -- who says:

24   "Hope you got those shoes off him"?

25                        W hat's that r e f e r r ing t o ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 43 of 154

                                                                                 P age 9 4
                                P AUL D ' A U R I A

             A.       So m e j oke about somebody in the

 3   st r e e t , the way he was dressed, and I sent a

 4   pi c t u re of him. A n d it was just a joke between

 5   u s ab o u t ho w s o m e on e w e r e d r e s s e d .

             Q.       How w e r e t he y d r e s s e d ?

 7           A.       Bi g b a ggy khaki pants and some kind

 8   o f wei r d s ho e s .

 9           Q.       Oka y .      A n y t h ing else? A l l right,

10   any t h i n g i n t h a t - - f u r t he r in t ha t t e x t ?

             A.       I don't see anything else.

12                    M R. WEBER :            O k a y , l e t ' s go t o t h e

13           n ext exhib i t .

14            (D'auria Exhibit No. 8 was marked for

15           identification.)

16   BY MR . WEB E R :

17           Q.       Loo k i n g at Exhibit 8, it appears to

18   b e a n e m ail from you to Jill November 9, 2015.

19           A.       Co r r e c t .

20           Q.       You s ay :          " Gran d   Cent r al   780 0 . "

21                    I s that the S t a r b u ck s s t ore at G r a n d

22   Ce n t r a l ?

23           A.       Ye s , i t       i s.

24           Q.       A n d i t l ooks like you have attached a

25   cou p l e photographs; is that right?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 44 of 154

                                                                                  P age 9 5
                              P AUL D ' A U R I A

            A.      Ye s .    I c an ' t s e e t h em , bu t i t l o o k s

 3   li k e t hey were attachments.

            Q.      Oka y .    W h a t are you saying to Jill in

 5   th i s e m a i l ?

            A.       " Tha t ' s all we caught.                  P l u s , they

 7   h av e D D V P o n t o p o f a i r d o o r s . "       I b e l i eve they

 8   cal l e d us to troubleshoot a store that they

 9   we r e h a ving in Grand Central, and I think we

10   m a d e a v isit there together, me and Jill. A n d

11   wh e n I went back to check traps, they had put

12   th e a i r - - D D V P s t r ip s o n to p o f th e ai r d o o r s .

13   So m e t i mes they' re referred to as air curtains.

14   I t w o u l d just blow air on an angle to keep

15   f li e s o u t o f t h e s t or e s o t he y ha d pu t th e D D V P

16   st r i p s on top of those.

17          Q.      So wh e n y o u u s e d t h e w o r d s " t h a t       's

18   a l l w e c aught," what are you referring to?

19          A.      Pr o b ab l y w h a t e v e r, a mo u s e - -

20                  M R. GRAFF :       Obj ection.

21          A.      Pro b a bly a mouse. E i t her one mouse,

22   or - - b u t I ' m no t s u r e .

23          Q.      And t he n y ou s ay :          " Pl u s ,     t hey h ad

24   DDV P o n t o p o f t h e a i r d o o r s . "

25                  W hat's that r e f e r r ing t o ?
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 45 of 154

                                                                               P age 9 6
                                P AUL D ' A U R I A

               A.      Th e y put those pest strips on top of

 3   t h e a i r doors at the entrances to the store in

 4   Gr a n d Ce n t r a l .

               Q.      D i d y o u remove them from the

 6   l oc at i o n ?

 7             A.      I   d i d no t , no .

 8             Q.      By t h e w ay, do you know how to remove

 9   pe s t s t rips from a location?

10                     Is there a proper protocol on how to

11   do i t ?

12             A.      Th e l a b eling for those say to contact

13   lo c a l waste management to see how to properly

14   di s p o se of them.

15             Q.      And d o y ou k n o w h o w t h e y r e m o v e d

16   t h em?

17             A.      N o, I never -- I n e ve r c a l led to a s k .

18             Q•      You never inquired about the best way

19   t o r e m ove pest strips?

20             A.      No .    I d id n ' t p l a c e t hem t h er e s o I

21   w ou ld n ' t r e m ov e t h e m .

22                     M R. WEBER :       O k a y , l e t ' s go t o t h e

23             n ext exhib i t .

24             (D'auria Exhibit No. 9 was marked for

25             identification.)
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 46 of 154

                                                                                 P age 9 7
                                P AUL D ' A U R I A

 2   BY MR . WEB E R :

             Q•      E xhibit 9, r e v iew t hi s d o c u m e n t .

             A.      I'm trying to enlarge it.

             Q•      There w e      go.     Ok ay ?

             A.      Looks like I attached a couple of

 7   ph o t o s to an email telling Ms. Shwiner that

 8   th e y a d ded at least two new strips that I could

 9   see .

10           Q.      A n d a g a in, photographs again?

             A.      I d o n ' t see the photographs. I s e e

12   th at t h e r e w e r e a t t a c h m e n ts .   B u t I did send

13   pi c t u r es, obviously.

14           Q.      How d o y ou k n o w t h e y w e r e n e w p e s t

15   st r i ps ?

16           A.      You c a n t e l l w h e n t h ey' re right out

17   of t h e p ackage . I t ' s a very bright white

18   pl a s t ic . Y o u can tell they haven't been around

19   f o r m o re than a couple of days.

20           Q.      A n d w h ere did you see them?

21           A.      I f   t h i s w a s -- I believe this was

22   Po rt A u t h o r i ty .    P o r t A u t h o r i ty , t hey ha d t h e m

23   al l o v er the store, so - -

24           Q•      8 25 8 t h Av e n u e ?

25           A.      Yeah, I'm pretty s ure t h at' s
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 47 of 154

                                                                                     P age 9 8
                                  P AUL D ' A U R I A

 2   Po rt A u t h o r i t y .

              Q.         W a s i t your practice that when you

 4   we n t i nto a store and saw pest strips you

 5   ph o t o g raphed them and reported them to Jill?

             A.          I d i d n 't always photograph them. I

 7   wo u l d report them or write them on the work

 8   or d e r s .

              Q.         So w a s it your practice to, at a

10   m i n i m um, report them to Jill when you saw them?

             A.          A t a m i n i m u m , I w o u l d --

12                       M R. GRAFF :      Obj ection.

13           A.          A t a m i n i mum I -- I would report

14   th e m .       A t a m i n i m u m , I w o u l d a l w ay s r e p ort t h e m

15   o n t h e work orders and also to Jill if it was

16   be c o m ing a bigger problem. S o m etimes it

17   pr o g r e ssed to a much bigger problem so I

18   w ou l d - - I w o u l d le t M s . S h w i ner k n ow

19   r e gu l ar l y .

20                       M R. WEBER :      Okay .       Ne x t exhibit,

21            p le a s e .

22              (D'auria Exhibit No. 10 was marked for

23            identification.)

24   BY MR . WEB E R :

25            Q.         Ok a y , l e t ' s t ak e E x h i bit 10 .   Te l l m e
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 48 of 154

                                                                                 P age 9 9
                                  P AUL D ' A U R I A

 2   w h at t h a t i s .

             A.      Em ai l f r o m J i l l .          S e n t an email to

 4   St ep h e n a b o u t D i c h l o r v os .    Ji l l s e n t t h a t t o

 5   A ll o y about the pest strips, the pastry case,

 6   a n d o n e on a light above the bar. S h e' s

 7   tel l i ng Alloy that "organophosphate for

 8   ev e r y o ne . Y u m .       I s e n t him those pics labeled

 9   and l i n k e d f ro m th e D O H , how i t a f f e ct s t h e

10   bod y . "

             Q.      So t h i s i s f r o m J i l l t o S t a r b u c k s .

12           A.      R ig h t .

13           Q•      And you' re not copied here; right?

14           A.      I don't think so .                  I t d o e s n 't look

15   i t.    I w a s n 't always copied on her -- her

16   emai l s .

17           Q.      W a s t h i s a situation where you

18   br o u g ht to her attention and then she brought

19   it to S t a r b u c k s ' at t e n t i o n ?

20           A.      Ye s .

21           Q.      Wh e n i t says " I sent to St e p hen a b o u t

22   th e D i c h l o r v o s .    F r i d a y , P au l f o und on e o f t h e

23   st o r e s (not yours) not only took it out of the

24   pla s t ic case but put one in the plastic case,"

25   wh a t i s she referring to there, if you know?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 49 of 154

                                                                                P age 1 0 0
                               P AUL D ' A U R I A

            A.       So m e o n e removed the yellow resin

 3   st r i p from the plastic case that the strip

 4   co m e s in , and they took it out and placed it

 5   so m e w h ere in the store. I t h a ppened several

 6   ti m e s so I don't know which exactly this refers

 7   t o, b u t they would remove the strips and cut

 8   th e m i nto pieces and put them around the store.

 9           Q.      H o w o f ten did that happen, in your - -

10   fr o m y our observation?

            A.       I w o u l d say at least three occasions

12   th e y w o uld remove the strips from the plastic

13   cas i n g and cut them and put them around the

14   st or e .

15           Q.      Do y o u know what Jill's referring to

16   wh en s h e s a y s :     "Friday, Paul found one of the

17   s t o r es ( no t y ou r s ) " ?

18          A.       I b e li e v e s h e m e an t t ha t I f o un d o n e

19   in a s t o r e , bu t no t A l l o y ' s .

20           Q.      But n o t w h a t ?

21          A.       But n o t o n e o f A l l o y 's .   A ll o y i s

22   th e - - a t t h a t t i m e , sh e wa s th e f a c i l i ty

23   mana g e r .

24           Q.      Oka y .    W h e n you -- do you know what

25   Ji l l m e ans when she says:              " Organophosph at e      f or
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 50 of 154

                                                                                   P age 1 0 1
                                   P AUL D ' A U R I A

 2   ev er y on e .        Yum" ?

                         Do you know what she's referring to?

                A.       Yea h .     S h e ' s basically saying that

 5   ev e r y b ody's probably breathing in this

 6   ch e m i c al . T h e y' re touching it, handling it.

 7              Q.       A n d d o you know what Alloy's position

 8   was at          St a r b u c k s o n J u l y 2 9 ,   2 016 ?

 9              A.       I b e l i eve he was the facilities

10   ser v i ce m a n ager .

                Q.       Oka y .     D o y o u know what, if anything,

12   A l l o y did in response to Jill's email?

13              A.       I ' m not     su r e , u nl es s   t he r e ' s m o r e

14   em ai l s t h a t I c a n r e a d .

15              Q.       Is s h e s aying that you took a pest

16   st r i p out of the plastic case and put it in

17   t h e - - s om e w h er e e l s e ?

18              A.       No , s h e 's saying employees took it

19   o u t o f the case .              I f o und it, and someone had

20   tak e n it out of the case, and they, meaning

21   Sta r b u cks employees, put one in the pastry

22   c as e .

23              Q.       Y o u d o n 't know that firsthand, you

24   ju s t a s sume that; right?

25              A.       W e l l , I k n o w i t w a s n 't me , s o - -
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 51 of 154

                                                                                        P age 1 0 2
                                  P AUL D ' A U R I A

              Q.        Y o u d o n 't know who it was, do you?

              A.        I kno w i t w a s n ' t me .         I as s u m e i t w a s

 4   a S t a r b ucks employee, not specifically who.

                        M R. WEBER :        Go t it .      O ka y , l e t ' s g o

              t o the next e x h i b i t .

              (D'auria Exhibit No. 11 was marked for

              identification.)

 9   BY MR . WEB E R :

10            Q.        L et ' s l o o k a t E x h i bi t 1 1 .      L oo k s l i k e

11   a n e ma i l      d a t e d Se p t em b e r 1 6 ,   2 016 .

12                      Do you see that email?

13            A.        Ye s .

14            Q.        From J i l l t o M a r g a r et .          You were

15   c op i ed o n t h at .

16            A.        Ye ah , l e t m e j u s t ge t i t i n t h e

17   ce n t e r of my screen. I t ' s shifting. M a r g aret

18   as k i n g Jill for a list of stores that had pest

19   s t r i p s f ou nd .

20            Q.        A n d d o you know what, if anything,

21   Ji l l   di d ?

22            A.        I -- I d o n ' t k no w i f I w a s c o p ie d o n

23   t h e e m a il, but I believe she -- she put

24   tog e t her a list of stores for Margaret.

25            Q.        Do y o u u nderstand what is said on the
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 52 of 154

                                                                             P age 1 0 3
                                 P AUL D ' A U R I A

 2   bot t o m t h e r e , " Roach call for B O H " ?

                       D o you know w ha t t ha t i s ?

             A.        Ye ah .       It m e a n s t h e y c a l le d i n a

 5   roa c h from the back of house, "BOH" meaning

 6   b ac k o f ho u s e .

 7            Q.       And wh a t d oe s - - w h a t d o e s " roac h

 8   c al l " mea n ?

             A.        Roa c h c all means they probably called

10   i n a c o c kroach sighting of some kind. S o w h e n

11   I i n s p e cted the store, it looked like I was

12   un d e r the three-compartment sink and a pest

13   st r i p was on the floor and I treated it.

14            Q•       And w h a t     di d you do?

15           A.        Treat e d      t h e ar ea and - -

16            Q.       Yo u t r e a t e d - -

17           A.        I t r ea t e d t h e s t or e o r th e a re a f o r

18   c oc k r o a c h e s .

19            Q.       W h at ' s 3 C O M s i n k m e a n s ?

20           A.        Th re e - c o m p a r t m ent s i n k .

21            Q•       And you were inspecting under it?

22           A.        Yes.

23            Q.       A n d w h at were you looking for?

24           A.        Ro ac h e s , s i gn s o f r o ac h e s .

25            Q.       A n d w h a t are typical signs of
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 53 of 154

                                                                                   P age 1 0 4
                                P AUL D ' A U R I A

 2   r o ac he s ?

            A.       Oh , y o u might find roach feces, you

 4   m ig h t find dead roaches. I f w e had a monitor

 5   un d e r the sink, a glue trap that we would put

 6   o u t t o m onitor the roaches, sometimes we'd find

 7   th e m i n the areas on the traps.

                     M R. WEBER :           O k a y , next exhibit.

                     M R. GRAFF :           M y v i de o for Michael

10           has stopped. I                d o n 't know if there' s

             any connection problem for anyone.

12                   MR. WEBER :            I   s e e mi n e i s

13                   MR. GRAFF :            Y o u ' re frozen .      I d on' t

14           know if it's affecting anyone.

15                   M R. WEBER :           I ' m b a c k n o w , I 'm b a c k .

16          L et's look at E x h i bit 1 2 .

17           (D'auria Exhibit No. 12 was marked for

18           identification.)

19   BY MR . WEB E R :

20           Q.      Loo k s like it's from you to Margaret.

21          A.       Ye s .

22           Q.      A nd w h a t i s t h a t a b o u t ?

23          A.       Ma r g a r e t   --

24                   (Reporter clarification.)

25          A.       I t ' s an email from myself to Margaret
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 54 of 154

                                                                                 P age 1 0 5
                                P AUL D ' A U R I A

 2   te l l i n g h e r t h a t I t r e a ted th e ba r a r e a .      And I

 3   at t a c hed a photo the bar area was buckling.

 4   Th e r e 's a typo there. I t s a y s " buck i n g . "               I

 5   co u l d only pull out the machinery part of the

 6   w a y b e c ause the countertop was buckling, and I

 7   co u l d n 't pull the refrigerator out. I t o ld her

 8   I ' d o nly seen one roach in the back of house,

 9   o n e r o ach in the front of house. T h e store has

10   be en o v e r - c l u t t e red and D DV P s t r ip s s t r ew n

11   abo ut .

12            Q.        Wh e n yo u say "strewn about," what did

13   y o u m e an by that again?

14           A.         I 'm f i n d i n g t he m o n th e f l o o r s , under

15   t h e e q u ipment, throughout the store.

16            Q.        A n d d i d you ever get a response from

17   Ma r g a r e t ?

18           A.         I d o n ' t r e m e m be r i f I di d o r n o t .

19                      M R. WEBER :     O k a y , next exhibit.

20            (D'auria Exhibit No. 13 was marked for

21            identification.)

22   B Y MR . WEB ER :

23            Q.        Loo k s like -- Exhibit 13, can you

24   ide n t ify this document?

25           A.         It lo o k s l i k e a n e m a i l f rom L e i f
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 55 of 154

                                                                              P age 1 0 6
                               P AUL D ' A U R I A

 2   Eri c k sen to Neal -- he's a facilities

 3   m an a g er -- to Ms. Shwiner: " Than k s ,              a ll .

 4   Nea l , did you submit a work order for the base

 5   t ile a n d l e a k ? "

                Q.   A nd w h a t ' s t ha t a b o u t ?

 7              A.   It l o o k s like there was an issue.

 8   A nd L e i f , I ' m no t s u re .      I d o n ' t k n o w i f h e' s

 9   t h e d i s trict manager. H e ' s telling Neal or

10   as k i n g Neal if he submitted a work order for a

11   br o k e n base tile, probably, and some kind of a

12   l e ak .

13              Q.   A n d w h a t 's the relevance of this

14   comm u n i c a t i on ?   W h y i s t hat important?

15                   M R. GRAFF :       Obj ection.

16              A.   I d o n ' t k n o w , t e l l in g f rom t h i s

17   ema i l , what came before or after. I ' m not

18   su r e . I ' d h ave to see the rest.

19              Q.   Wha t ' s your understanding?

20              A.   It s o u nds like there's an issue with

21   ba s e t i les either broken or missing, and a

22   wate r l eak in the store, which would probably

23   ca u s e pest issues. A n d th at's why Jill was

24   in v o l ved in it, in the email.

25                   M R. WEBER :       O k a y , next email .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 56 of 154

                                                                                  P age 1 0 7
                               P AUL D ' A U R I A

             (D'auria Exhibit No. 14 was marked for

             identification.)

 4   BY MR . WEB E R :

             Q.       Ok a y , l e t ' s l oo k a t E x h i bi t 1 4 .

 6   A ga i n , it looks like July 5, ' 17 .                  Sta r t s   ,   I

 7   th in k , a t t h e b o t t om .     Is t h a t f r o m N e a l ?

 8           A.       A t t he b o t t o m ?   T he v e r y b o t to m i s a n

 9   em a i l f r o m N e a l t o J i l l .

10           Q.       An d wh o ' s Ne a l ?

                      M R. GRAFF :       It ' s a t h r e e - p a g e

12           document. W h e n you say the very bottom,

13           what page are you looking at?

14                    M R. WEBER :      T h e b o ttom one .          I 'm

15           sorry, on the first page, the bottom

16           one.

17                    M R. GRAFF :      T h e b o t t o m o f th e f i r s t

18           p age?      Okay.

19           A.       L oo k s l i k e N e a l ' s t e l l ing J il l t h a n k

20   yo u.    Th i s is what the DM is seeing, and will

21   ha v e t hem removed as soon as possible. H e i s

22   re ac h i n g ou t t o h i s D M c o u n t e r p a rts w it h t h e

23   in fo a s w e l l .      I fo r w a r d e d i t t o th e F S t e a m s o

24   t h ey ar e awa r e , as w e ha v e n e w f o l k s .

25           Q.       Te l l m e about this communication, if
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 57 of 154

                                                                                P age 1 0 8
                                   P AUL D ' A U R I A

     you can summarize what was taking place here.

                       M R. GRAFF :          Obj ection.

               A.      A t t he t o p o f t h e e m a i l i s a n e m a i l

     f rom Jill to N e a l :             "Tech just sent me pics,

     strips on the floor." I t l o oks like Jill was

     informing Neal that I sent photos of pest

     strips, puddles of water on the floor with

     felt, and the back room is cluttered, and we

10   didn't have much space to inspect the back of

     the store.             A n d it was also due for their

12   i n sp e c t i o n .

13             Q.      Oka y .      A n d i s this a three-page

14   e mail ?

15             A.      Ye s , b u t i t l o o k s l ik e - - s h o ul d I g o

16   t o t h e nex t        one?

17             Q.      Ye s , p l ea s e .

18             A.      Loo k s l ike Jill mailing a copy of the

19   labels for the no-pest strips to Neal.

20             Q.      A n d t h e r e's a link to an article.

21   D id you send t ha t a r t i cle to J i l l t o s en d t o

22   N eal ?

23             A.      I d o n ' t kn ow .       I p r o b a bly told her

24   about it.              T h ere was a lot of articles being

25   written because the CDC put out a warning about
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 58 of 154

                                                                                P age 1 0 9
                                 P AUL D ' A U R I A

 2   th e m i s use of pest strips. A n d we were also

 3   in c l u d ing that to try and get the point across

 4   t h at   t h ey we r e d a n g e r o u s .

              Q.      Let ' s go to the next page. A r e those

 6   pi c t u res that you forwarded?

 7            A.      I d o n ' t s e e p h o t o s , bu t I se e t h a t

 8   th e r e were attachments.

                      M R. WEBER :        Ri ght.      Ok a y , l e t ' s g o

10            t o the next d o c u m e n t .

                      M R. GRAFF :        W h e n you get to a good

12            spot for a short restroom break, that

13            would b e     g rea t .

14                    M R. WEBER :        T h a t ' s fine .     Take a

15            break    now .      Co m e b a c k a t 12 : 15 .

16                    M R. GRAFF :        O k a y , th ank you .

17            ( Recess t a k e n . )

18                    M R. WEBER :        L et ' s g e t ou r n e x t

19            exhibit up, please.

20            (D'auria Exhibit No. 15 was marked for

21            identification.)

22   B Y MR . WEB ER :

23            Q.      Lo o k a t Exhibit 15, please, if you

24   c a n i d e ntify this document.

25            A.      Ye s , I    see i t .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 59 of 154

                                                                                   P age 1 1 0
                                   P AUL D ' A U R I A

                Q.       Oka y .    C o u l d you tell me what this is

 3   abo ut ?

                A.       Th i s i s a n e m a i l .      I be l i eve I 'd

 5   w al k e d in on a store that I was about to

 6   se r v ice and there were bug bombs or pest

 7   fo g g e rs that had just been set off in the

 8   st o r e . A n d I b elieve Jill probably relayed

 9   th at i n f o r m a t ion to S t e p hen G a l l a nt , and i t

10   lo o k s like he sent out an email.

                Q.       A n d w h ich store is this at 36th and

12   6t h ?      Do y o u k n o w w h e r e i t i s , th e l o c a t i o n ?

13              A.       I rem e m b e r t h e - - y e a h , i t ' s 3 6th a n d

14   6t h , r i g h t o n t h e c o r n e r .

15              Q.       A n d w h y do you recall that incident?

16              A.       I r e c a l l because when I walked in,

17   t h e v a p ors of the chemicals from the bug bombs

18   w a s f i l ling the air when I walked in.

19              Q.       W a s t h i s after the store was closed

20   t h at     d ay ?

21              A.       Ye s .

22              Q.       A n d s o m ebody set off some kind of bug

23   b o mb ?

24              A.       Ye ah , t h e r e w e r e s e v e r al , if I

25   re m e m ber right.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 60 of 154

                                                                                   P age 1 1 1
                                   P AUL D ' A U R I A

                Q.     And how d o y o u k n o w t h a t ?

                       M R. GRAFF :         I b e l i eve that the

                marked exhibit is a two-page document.

                I'm not sure if the witness is a ble t o

                see what's on the second page or if

                t hat ' s - -     t hank you.

                       M R. WEBER :         O k a y , we can pull it

                up •

10              Q.     A ll r i g h t , s o l e t ' s t ak e a l o o k .      It

11   s ay s :        "My service manager called me."

12                     Who is the service manager?

13              A.     Th a t w o uld be me .            H e a lways called

14   m e t h e service manager for the account. "I

15   en t e r ed the store. I t wa s full of pesticide

16   fr o m th e store having just set off three Hot

17   Sho t      br and f o g g e r b o m b s .    The r e w e r e n o - - "

18              Q.     L e t m e stop you there. L e t me ask

19   y o u a q u e stion about the first sentence.

20              A.     Ok a y .

21              Q.     H o w d i d you know there were three Hot

22   Sh o t     br and s ?

23              A.     Be c a u s e I    s aw t h e m.

24              Q.     Wh a t I m ean is what did you see?

25              A.     I se e n a t l e a s t on e Ho t S ho t b o m b
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 61 of 154

                                                                                P age 1 1 2
                                  P AUL D ' A U R I A

 2   s it t i n g , I t h i n k , on th e c o u n t er .      I went

 3   ou t s i de, I got my mask, I came back inside and

 4   to o k p h otos of it.

              Q.       Oka y .     W h a t e lse did you observe?

             A.        Th er e w a s n o w a rn i n g p os t e d o n t he

 7   doo r .        I b e l i eve this is what I relayed to Jill

 8   on t h e phone . W e w ere doing service -- daily

 9   se r v ice as requested. I b e l ieve that back then

10   it w a s f o r f r u i t f l i e s .       A n d t h a t 's the

11   inc i d e n t t h a t I h a d c a l led J il l an d t ol d h e r .

12   A nd I c o r r e c te d J i l l at th e to p o f th e e m a i l .

13   It w as n ' t t h e s t or e o n W a v e rly P l a ce , it w a s

14   act u a l l y t h e s t or e u p o n 3 6t h S t r ee t an d 6 t h

15   Av e n u e .

16            Q.       Oka y , got it . O k a y , let's go to the

17   fi r s t page again.

18           A.        Ok a y .

19            Q.       A n d d o you know what, if anything,

20   ha p p e ned with respect to this incident?

21                     Did someone follow up with the store

22   mana g e r , t o y ou r k no w l e d g e ?

23           A.        On l y t hat -- it's switching to page

24   2.     I t hi n k i t l o o k e d l ik e S t e p hen G a l l ant t o l d

25   peo p l e .      I d o n 't know who, what their titles
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 62 of 154

                                                                                      P age 1 1 3
                                    P AUL D ' A U R I A

     are. H e did send them an email.

               Q.        Do y o u know who Stephen Gallant is?
               A.        He 's t h e h e a d o f f a c i l i t ies for N e w

     York      Cit y .

               Q.        A n d y o u received a copy of this

     e mail ?

               A.        I b e l i eve I was copied on it, yes.

               Q.        L as t    s e nt en c e s a y s:   " Thi s   s tor e   i s

10   currently receiving daily pest control services

     from AVP, and if this is not working, we need

12   to partner with AVP to increase or change our

13   f ocu s . "

14                       Do yo u      s e e t hat ?

15             A.        Ye s .

16             Q.        Do y o u know if that occurred, if

17   t her e    w a s a c h a n g e o r i nc r e a s e ?

18             A.        We w e r e doing daily at the time, and

19   that's pretty much all we could do.                              T h e store

20   wasn't being cleaned properly, and without

21   proper sanitation, there was nothing else we

22   could do. I              w a s told the stores were cleaned

23   and the breeding sites removed.                           C h e m icals

24   won't do the job, but I believe we pushed them

25   t o c l e a n t he - -
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 63 of 154

                                                                          P age 1 1 4
                                 P AUL D ' A U R I A

             Q.      I ' m s o rry to interrupt you. W h a t did

 3   y o u s a y about chemicals?

            A.       I s a i d chemicals really won't do

 5   an y t h ing at the point where the flies are

 6   br e e d ing and so chemicals really won't work in

 7   th at s i t u a t i o n .

             Q.      So w ha t ' s t h e s o l u t i o n ?

            A.       Sol u t ion to getting rid of most flies

10   th a t b r eed in organic matter is to remove the

11   or g a n ic matter. A n y spills, spill, drains, if

12   dr a i n s need to be cleaned, that's usually how

13   y o u g e t rid of the problem.

14           Q.      Wh e n yo u say get rid of the organic

15   m at t e r , w h a t d o yo u m e a n b y t h a t ?

16          A.       An y k i nd of spilled coffee beans, any

17   sp i l led milk . C o n d iments like blueberries or

18   st r a w b erries that might have fallen on the

19   f l oor .

20           Q.      If y o u o b served those products on the

21   fl o o r , would you typically report them to the

22   st o r e m anager and Jill?

23          A.       Ye s .      We wo u l d - -

24                   M R. GRAFF :         Obj ection.

25          A.       We w o u ld make recommendations that
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 64 of 154

                                                                                   P age 1 1 5
                                 P AUL D ' A U R I A

     the store be cleaned properly.

                       M R. WEBER :       Go t it .      L et ' s g o t o

              t he next do c um e n t .

                (D'auria Exhibit No. 16 was marked for

              identification.)

     B Y MR .      WEBER:

              Q.       Th i s i s Exhibit 16. C a n you identify

     t his document ?

10            A.       L oo k s l i k e a n e m a i l f rom R am i t o

     J ill.        N o - p e s t s t ri p a t s t or e n u m be r 9 4 6 7

12   sitting on the desk.                  "Hi, Jill .        I ' ll send ou t

13   a n email to the RDs tomorrow morning.                          My

14   apologies to the tech."

15            Q.       Wh a t i s she referring to, if you

16   know? W h a t is Rami referring to, if you know?

17                     MR. GRAFF :        I ' ll note a g ain t h e re' s

18            a second page to the exhibit that hasn' t

19            r efr e s h ed .

20            Q.       Oka y , l et's go to the second page.

21   T here w e       go.

22            A.        "Hi, Rami .       T h e t e c h j u s t f o un d a

23   pest strip on the desk, the second store since

24   yesterday. W e f o und these yesterday.                         T e c h was

25   working under the counter and turns his head
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 65 of 154

                                                                               P age 1 1 6
                               P AUL D ' A U R I A

 2   an d h e was inches from a strip. T h i s is the

 3   sa m e t ech who two weeks ago walked into a store

 4   th a t had just set off bombs. H e i s extremely

 5   ups e t .    I s i t possible to send a memo out to

 6   ad v i s e stores these are illegal to use, let

 7   al one t ox i c ?"

 8          Q.       Ar e y ou t he "he"        where i t   s ay s " he i s

 9   ex t r e m ely upset"?

10          A.       Ye s , t h a t ' s me .

            Q.       Ok ay .    A nd t h e n l e t ' s go t o th e f i r s t

12   pag e .     T h i s is an email from Rami to Jill:

13   " I' ll send an em ail to RD s t o m o r r o w . "

14                   W hat's Rami r e f e r r ing t o ?

15          A.       I i m a g ine RDs are regional directors,

16   and he apo l o g i z e d .

17          Q.       So R a m i is saying he will send out a

18   mes s a ge to all RDs about not using pest strips?

19   Is t h a t what your understanding was?

20          A.       I b e l i ev e s o , y e s .

21                   M R. WEBER :       O k a y , next exhibit,

22          p le a s e .

23          (D'auria Exhibit No. 17 was marked for

24          identification.)

25   BY MR . WEB E R :
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 66 of 154

                                                                             P age 1 1 7
                                 P AUL D ' A U R I A

                Q.    Ex hi b i t 1 7 .      If y o u c o u l d l oo k a t

 3   th a t d o cument. A g a in, is this one page or

 4   mo r e ?

                      M S. GOLDSTE IN :           It ' s 1 6 p a g e s .

                      MR. WEBER :           16?    Ok ay .

 7              Q.    If y o u w ould, take a second,

 8   Mr . D ' auria, and review the entire series of

 9   ema i l s so we get a better context of what we' re

10   tal k i ng about here.

                A.    Ok a y .    Ok ay .

12              Q.    Oka y .     C a n yo u summarize what this

13   co m m u n ication is about and who made those

14   pi c t u res and who wrote the comments on the

15   pi c t ur es ?

16              A.    It lo o k s l i k e m o s t o f th e p i c t u r e s

17   we r e t a ken by myself. L o o k s like Jill was

18   po in t i n g ou t t o , I b e l i e ve , R am i t ha t t h e

19   st r i p s were placed in various locations

20   thr o u g hout a lot of stores.

21                    In one picture, you can see that they

22   re m o v ed the resin strip from the plastic case

23   o f t h e H o t S h o t p e s t s t r ip .        I n a n other

24   ins t a n ce, they cut a piece of that off and put

25   it o v e r a light, on top of a light that was
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 67 of 154

                                                                               P age 1 1 8
                              P AUL D ' A U R I A

 2   rig h t where the customer sits and right where

 3   t h e d r i nk s ar e m a d e .

                    There's also some photos of wet

 5   bui l dup of organic filth, and Jill was pointing

 6   o u t t h at this is one of the root causes of fly

 7   iss u e s in the stores.

 8          Q.      D i d y o u on behalf of AVP use products

 9   th a t s h ould keep the flies away?

10          A.      We w o u l d put out organic

                    M R. GRAFF :       Obj ection.

12          A.      W e w o u l d p u t o u t p r o d u ct s t hat w o u l d

13   ca t c h the fruit flies naturally using vinegar

14   a n d p r e servatives. S e r v icing the store once a

15   mo n t h . B a s i c ally, there's very little

16   ch e m i c als that you could use to ward off flies.

17                  We would sometimes use a bio cleaner

18   t o t r e at the drains and to sort of hope eat

19   a w a y s ome of the organic stuff with the enzymes

20   in t h e bio cleaner, but there was nothing that

21   we c o u l d apply that would keep flies away, no.

22   Th e r e w a s n o - -

23          Q.      N ot h i n g - - n o p r o d uc t t hat AV P u s e d

24   to k e e p the flies away?

25          A.      Th er e ar e no p r od u c t s t h at     k e ep
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 68 of 154

                                                                               P age 1 2 1
                                 P AUL D ' A U R I A

 2   li k e I attached a photograph. O n e was probably

 3   a s p i l l from a leaky coffee dispenser, and I

 4   em p t i ed it out. "No flies found, just some

 5   roa c h e s at the three-compartment sink and the

 6   s ani t i z e r a r e a .    A ls o , n e w D DV P s t r i p s . "

 7           Q.        A n d a g a in, who's Keith Costello?

 8           A.        A t t he t i m e , I t h in k K e it h C o s t e l lo

 9   w a s j u st a facilities manager and not the

10   di r e c tor of facilities for New York.

             Q.        A n d d o you know what, if anything, he

12   d i d i n response to this email?

13           A.        I   d o not .

14           Q.        A n d s u b ject is 7920. I s t hat a store

15   l oc at i o n ?

16           A.        Ye ah , t h a t ' s th e s t or e n u m b e r .

17           Q.        And d o y ou k n o w w h i c h s t o r e ?

18           A.        O ff t h e t o p o f m y h e a d , no .       I kn ew

19   st o r e s by the addresses rather than store

20   nu m b e r s . I t w a s too hard to remember all the

21   s t o r e num b e r s .

22           Q.        Y o u s a id earlier your job required

23   y o u t o s pend between 45 minutes and an hour and

24   a h a l f per store; is that right?

25           A.        So me t i me s , y e a h , I
         Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 69 of 154

                                                                              P age 1 2 3
                                 P AUL D ' A U R I A

 2   I    wa s -- used the same email when I had to

 3   sp e c i f ically address something with facilities.

 4   A n d i n t his case, I was using the company email

 5   to t e l l K i m H e a l y a b ou t a n i s s ue .       I w ent on to

 6   te l l her that there was a few issues with flies

 7   in t h e p astry case, and I was vacuuming the

 8   li v e and dead flies and saw that the pest strip

 9   w a s h i d den under the bagels. T h e food in the

10   ca s e wa s rotting. M e a t and eggs in the case

11   f o r d a ys would -- will cause fly breeding. A n d

12   I w e n t on to say that food needs to be changed

13   mo r e o f ten and strips should never be placed

14   t h er e .

15             Q.      Oka y .      A n d w h o 's Kimberly?

16            A.       Ki m b e rly was a facilities manager.

17             Q.      Sub j ec t    2 8 16 8 , i s t hat   a st or e

18   l oc at i o n ?

19            A.       Ye s , i t    i s.

20             Q.      Do y o u k n o w w h i c h o n e ?

21            A.       I b e l i eve that may have been the

22   s to r e o n , I b e l i e v e, W e st 4 5 th S t r e e t .

23             Q.      Ok ay .      And wh e n y o u s a y " I wa s

24   v a c u u m ing the live and dead flies and saw some

25   pe s t s t rips," is that part of your job
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 70 of 154

                                                                                 P age 1 2 4
                                   P AUL D ' A U R I A

 2   res p o n sibility, to do the vacuuming of the

 3   pe s t s and r od e n t s ?

                A.    I w o u l d vacuum . I w o uld use a vacuum

 5   cl e a n er to vacuum up the flies rather than

 6   s p r ay c he m i c a l s .

 7              Q.    Got i t .        W a s t h a t t y p i c a l t hat y o u

 8   w ou l d d o b o t h o r - - s t r ik e t h a t .

                      Was that typical that you would do

10   so m e v a cuuming at a store if you found flies or

11   th in g s o f t h a t n a t u r e ?

12              A.    Ye ah , I w o u l d d o t h a t o f te n b e c a u s e

13   St a r b u cks requested that we use as little

14   ch e m i c als as possible.

15              Q.    S a y t h at again . I d i d n 't hear you.

16              A.    Sta r b u cks requested that we would use

17   as l i t tle chemicals as possible.

18              Q.    And d o y ou k n o w w h y t h e y r eq u e s t e d

19   t h at ?

20              A.    Bec a u se they' re an environmentally

21   fri e n dly company.

22              Q.    I ' m s o r ry, I didn't hear you.

23              A.    Th e y w ere an environmentally friendly

24   co m p a ny and I guess they didn't want

25              Q.    Ok ay .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 71 of 154

                                                                                   P age 1 2 5
                                  P AUL D ' A U R I A

            A.       -- the pesticides in stores.

                    M R. WEBER :           O k a y , next exhibit.

             (D'auria Exhibit No. 21 was marked for

             identification.)

 6   BY MR . WEB E R :

 7           Q.      Ok a y , l e t ' s l oo k a t E x h i bit 2 1 .       It' s

 8   a o n e- p a g e d o c u me nt .

            A.       I   see i t .

10           Q.      Ok ay .       Ju l y 6 , 2 0 1 6 , I t h in k i t s a y s .

11   I s t h i s f r o m yo u t o s o m e b ody at th e D EC ?            Is

12   th at r i g h t ?

13          A.       Co r r e c t .

14           Q.     A n d y o u sent this on about July 6; is

15   th at r i g h t ?

16          A.       Corr e c t     .

17           Q•      Tell me what communication's about.

18          A.       Oh, basically, this just is - -                  I   h ad

19   a p h o n e call with Mr. Malik probably an hour

20   bef o r e this before, a few hours before this,

21   a n d a s ked me to put everything in writing and

22   se n d i t to him with any photographs I might

23   ha v e and explain the situation to him. A n d

24   th at ' s w h a t t h i s e m ai l wa s a b o u t .

25           Q.      Oka y .       A n d d i d you communicate with
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 72 of 154

                                                                                P age 1 2 6
                                 P AUL D ' A U R I A

 2   an y o n e at AVP about this communication and your

 3   co nv e r s a t io n w it h M a l i k ?

             A.       No ,   I   d i d not .

             Q.       D i d y o u communicate with anybody at

 6   St a r b u cks regarding your communication with

 7   Ma l i k ?

             A.       N o , I d i d n o t t e l l a n y b ody a b out t h a t

 9   emai l , no .

10           Q.       D i d y o u send this - -        excuse me.

                      Did you forward this email to anybody

12   e lse o t h e r t h a n s e n d in g it t o M a l i k ?

13           A.       I d o n ' t r e m e m be r i f

14                    M R. GRAFF :        O b j e c t ion as to timing .

15           A.       I don't remember i f I d i d .             I do n ' t

16   kno w .      I d on ' t r e m e m be r i f I f o r w a r ded t h i s

17   ema i l other than maybe to my attorney.

18           Q.       An y b o dy on or after July 6, 2018,

19   ot h e r than your attorney that received this

20   e ma i l ?

21           A.       I d o n ' t b e l i ev e s o .

22           Q.       You s ay :       " This is Paul D ' a u r i a ,

23   app li c a t o r , ID B A 2 6 4 1 1 . "

24                    W hat is that n u m b e r ?

25           A.       Tha t ' s my pesticide applicator
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 73 of 154

                                                                                P age 1 2 7
                               P AUL D ' A U R I A

 2   l ic e n s e f r o m th e Ne w Y o r k S t at e D E C .

              Q.     A n d y o u have to be licensed to do

 4   y ou r   j ob ; c o r r ec t ?

              A.     Co r r e c t .

              Q.     Is t h e r e anything you have to do

 7   an n u a lly to maintain your license?

 8            A.     You wou l d h a v e t o - - ev e r y t h r ee

 9   yea r s you would have to have enough credits to

10   r e new y o u r l i c en s e .

              Q.     A nd c r e d i t s ?   Wh a t k ind of credits?

12            A.     Onl i n e learning.

13            Q.     And d i d y o u - -

14            A.     You a c t u a l l y h av e t o --

15            Q.     - -   d o t hat ?

16            A.     I w ou l d d o t h a t e i t he r o n l ine or i n

17   se m i n ars in person, given by various pesticide

18   re t a i l ers, or chemical companies would come in

19   a n d t h ey would give us a seminar and we would

20   obt a i n points towards our recertification.

21            Q.     And d o y ou h a v e a r ec o r d o f t ho s e

22   c ou r s e s y o u t oo k ?

23            A.     W h at e v e r I h a d o n l i ne .   U su a l l y t h e

24   p ap e r w o r k i s s e n t i n t o th e DE C t o r e new t h e

25   li c e n se so they get the original copies.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 74 of 154

                                                                              P age 1 2 8
                              P AUL D ' A U R I A

            Q.      So y o u h a d t o s u b m i t t o th e D E C

 3   wha t e ver courses you took on an annual basis?

            A.      Ye ah .    I f w e t o o k t h e m i n p e r s on , w e

 5   wo u l d get a letter notifying us that we took

 6   t h e c o u rse and were present for the hours and

 7   h o w m a ny credits each seminar was.                 I f w e did

 8   it o n l i ne, the people that run the

 9   re c e r t ification, they would directly send our

10   rec e r t i f i c a t ion c r e d it s d i r e c tly to th e D E C .

            Q.      Oka y .    A n d yo u testified before about

12   yo u r c ommunications with Malik. I t h ink you

13   h a d a p h one call. A f t er you sent this email to

14   hi m , did he speak to you or send you a

15   fol l o w -up email?

16          A.      I had n o t h e a r d f ro m h im , an d I

17   w a i t e d . I d o n 't remember how long I waited,

18   but I a s k e d h i m - - I t h i n k I m i gh t h av e s e n t

19   h i m a s e cond email and I might have asked him

20   if h e c o uld keep me apprised of the situation.

21   A nd t h e n I e m a i le d hi m a t s om e p o i nt , I b e l i e v e

22   in 2 0 1 8 , and I asked him if anything had come

23   o f t hi s .   A nd I b e l i e v e h e t o l d m e t h er e wa s n o

24   in v e s t igation at the time.

25          Q.      D i d y o u say that he said there was no
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 75 of 154

                                                                           P age 1 2 9
                            P AUL D ' A U R I A

 2   in v e s t igation?

             A.    He t o l d me in an email there was no

 4   in v e s t igation. A n d I believe he told me he was

 5   no l o n ger in that pesticide enforcement office

 6   a n d I s h ould not contact him again.

 7           Q.    D i d y o u contact anybody else from the

 8   D E C a f ter you received that communication from

 9   Ma l i k ?

10           A.    Th en I w e n t a h e a d an d I c o n t a c t e d --

11   ac t u a l ly, I might have asked for the Freedom of

12   Inf o r m ation Act and requested all the documents

13   fr o m m y Complaint. A n d then I also emailed

14   Joy c e R o d l e r a t th e D E C , an d sh e s ai d t h a t

15   th e r e was an investigation done and she

16   re c e i ved the Freedom of Information Act request

17   be c a u se it comes across her desk. A n d she said

18   ba s i c a lly, you know, I would -- I would get

19   th a t i n formation from them when it was ready

20   on c e t hey searched through all the documents

21   a n d I w o uld be sent the investigation results.

22           Q.    And w h o w a s t h a t p e r s o n ?

23           A.    Joy c e R o d l e r .   S h e w as , I believe,

24   he ad o f t h e L o n g I s l and C i ty , or th e R e g io n 2 .

25   S h e w a s the, I believe, head of Pesticide
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 76 of 154

                                                                              P age 1 3 0
                                P AUL D ' A U R I A

     E nf o r c e m e n t .

              Q.       A n d d i d you communicate with her

     after this response?

              A.       A ft e r I h a d r e c e i ved t h e

     investigation, I did speak with her by

     telephone.

              Q•       When wa s    t h at ?

              A.       I don't remember exactly when we

10   spoke.

              Q.       A n d w h at did you say to her and what

12   d id   s h e s a y t o y ou w h e n y o u s p o k e ?

13            A.       W e l l , w e - - I d i s c u s sed t h e

14   investigation, and I basically told her I was

15   p retty surp r i sed t hat th e DE C di d no t w a r n

16   Starbucks of their practices of what they were

17   doing, because the DEC investigators did find a

18   Dichlorvos strip in at least one store that he

19   v i s i t ed .

20            Q.       A n d d o you know if any actions were

21   taken after you communicated with her?

22            A.       A ft e r I c o m m u n i c a ted w it h h er , s h e

23   told me that there was going to be some

24   o utreach to th e D e p a r tm ent o f H e a lt h a b o u t

25   basically stopping the practice and to inform
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 77 of 154

                                                                           P age 1 3 1
                                P AUL D ' A U R I A

 2   th e m m ore about the use of these insecticides

 3   in f o o d establishments. S h e was also going to

 4   us e , I believe she told me, some of Matt Frye's

 5   m a t e r i als that he's written on the subject.

 6   A n d t h at never happened either. S h e never sent

 7   me t h a t .     Sh e wa s -- actually told me that she

 8   w a s g o ing to send it to me to look at before it

 9   w a s p u b lished on the DEC website.

10           Q.       A nd s h e d i d n' t; right?

             A.       No ,   s he d i dn ' t .

12           Q.       W a s i t p ublished on the website?

13           A.       I d o n ' t t h i n k sh e - - a n y t h ing w a s

14   ev e r p u blished in regards to this, to the

15   in s e c t icides, no.

16           Q.       A n y o t her communications with anybody

17   f r o m t h e DEC ?

18           A.       Oth e r t han my conversation with Joyce

19   a n d t h at phone call, no. I o n ly spoke to

20   J oy c e .

21                    M R. WEBER :       O k a y , next exhibit,

22           p le a s e .

23            (D'auria Exhibit No. 22 was marked for

24           identification.)

25   BY MR . WEB E R :
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 78 of 154

                                                                                 P age 1 3 2
                                 P AUL D ' A U R I A

               Q.     A ll r i g h t , l e t ' s t ak e a l oo k a t

 3   Ex hi b i t 2 2 .     If i t ' s m o r e t h a n on e p a ge , let m e

 4   k now .

               A.     Ok a y .

               Q.     Te l l m e what this is.

 7             A.     Th i s i s m y - - a n e m a i l f rom M a tt .        I

 8   to l d him about, you know, keeping him in the

 9   lo o p a b out the Dichlorvos, and he was pretty

10   sh o c k ed by it . T h e DEC are the people supposed

11   t o b e l o oking out for things like this and

12   pr o t e c ting the public, and they -- he was

13   sh o c k ed that they failed.

14             Q.     Yo u r e m ail of September 16, that was

15   to Joy c e a n d t o M a t t ; r i g h t ?

16                    A nd then M att r e s p o n ded th e n ex t d a y ;

17   c o r r ec t ?

18             A.     R igh t .     H e r e s p o n d ed , I b e l i e ve , to

19   me o nl y .

20             Q.     Do y o u kn ow, when Matt refers to

21   sta k e h olders, do you know who he's referring

22   t o?

23             A.     I b e l i eve basically the stakeholders

24   a r e a n y one in the -- actually, in New York

25   Sta t e , anyone who has anything to do with the
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 79 of 154

                                                                                      P age 1 3 3
                                  P AUL D ' A U R I A

 2   DE C , p e ople who might be in the agriculture

 3   bus i n e ss, pesticides, the general public. I

 4   thi n k anybody was invited to go there.

                      M R. WEBER :            Okay .     Ne x t exhibit,

             p le a s e .

             (D'auria Exhibit No. 23 was marked for

             identification.)

 9   BY MR . WEB E R :

10           Q.       Ok ay .          L et ' s l o o k a t E x h i bi t 23 , t h e

11   Jul y 31,       ' 17 .      I don't know if it's one or more

12   p age s .    Tak e a l oo k .

13           A.       It      s ay s 43 p ag e s .

14           Q.       Oka y .          C a n yo u skim them and tell me

15   w h at ' s i t a b o u t ?

16           A.       I     wi l l .

17                    M R. GRAFF :            Obj ection.

18                    M R. WEBER :            I j u s t lost the --

19                    M S. GOLDSTE IN :             So did I.        We m ay

20           have to all log out and log back in.

21                    M R. WEBER :            T r y t o get that exhibit

22           b ack o n .

23                    M S. GOLDSTE IN :             I ' ll pull it u p

24           now. O k ay , you should see it again.

25   BY MR . WEB E R :
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 80 of 154

                                                                              P age 1 3 4
                               P AUL D ' A U R I A

             Q.     If y o u c ould again try to go through

 3   th at a g a i n , Mr . D ' a u r i o .

             A.     Ok a y .

             Q.     A l l r i g ht . T e l l me generally what

 6   th i s c ommunication's about.

 7           A.     L oo k s l i k e m e a n d M at t w e r e

 8   dis c u s sing Dichlorvos strips, actions taken,

 9   ac t i o n s not taken, what I had been doing after.

10   I w a s n o longer doing pest control. A l o t of

11   ph o t o s that we had turned over, some that were

12   pa r t o f the lawsuit originally and some that

13   we r e t u rned over later. T h e r e's also some

14   p ic t u r e s t h a t M at t ha d s en t me .    It l o o k s l i k e

15   ph o t o s he had taken of looks like a new vent

16   st r i p .

17           Q.     Wha t , if anything, did you do with

18   th i s c ommunication other than share it between

19   y o u a n d Ma t t ?

20           A.     W h at d o y o u m e a n b y t h a t ?

21           Q.     In o t h er words, did you send this

22   co m m u n ication to anybody? D i d you forward the

23   pi c t u r es ? D i d you share it with anybody else?

24           A.     Ot he r t h a n m y a t t o r ney an d - - no , I

25   don ' t think so . I s h owed Matt examples of, you
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 81 of 154

                                                                            P age 1 3 5
                                 P AUL D ' A U R I A

 2   kno w , what I was dealing with.

                      (Reporter clarification.)

               A.     The r e ' s also pictures of chemicals

 5   th a t had been sprayed by Starbucks that were

 6   dr i p p ing down onto the counters, splashing on

 7   fo o d i t ems and also that splashed on myself.

 8   Th e r e 's also photos in there of that.

                      M R. WEBER :        O k a y , maybe we should

10             take a half an hour lunch break at this

               time if this works for everybody.

12                    MR. GRAFF :         Fi ne .

13                    T HE REPORT ER :          W e are off the

14             r ecor d    f o r a l u nc h b r e a k .

15             (A recess       w a s t ak e n f o r l unc h . )

16   BY MR . WEB E R :

17             Q.     On a l l the exhibits that we' ve seen

18   and a l l t h e e m a i l s t hat yo u s e nt , Mr . D ' a u r i a ,

19   d o y o u know personally of any individual who

20   p u t t h ese pest strips in the Starbucks

21   r e s t aur ant s ?

22                    M R. GRAFF :        Obj ection.

23             Q•     Y ou ca n a n s w e r .

24             A.     Specific names of people, I do not

25   k now .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 82 of 154

                                                                                  P age 1 3 6
                                 P AUL D ' A U R I A

               Q.      Ok ay .    Y ou d i d n ' t k now Mr . F o x ,

 3   R afa e l F o x , w he n yo u w o r ke d at th e A V P , d i d

 4   y ou ?

               A.      No,   I   d i d not .

               Q•      You didn't meet him until some months

 7   af t er    --

               A.      I m et h i m i n - -

               Q.      - - you left S t a r b u c k s ?

10             A.      Y eah, I met him i n A p r i l o f 2 0 1 9 .

                       M R. WEBER :       Ok ay , Re b e c c a , wh e n e v e r

12             y ou' r e   ready.

13             (D'auria Exhibit No. 24 was marked for

14             identification.)

15   BY MR . WEB E R :

16             Q.      Ok a y , l e t ' s l oo k a t t h i s E x h i bit 2 4 .

17   S e e i f you can identify it, tell me what it is.

18             A.      Th at l o o k s l i k e a - - 4 3 p a g e s ?      Do

19   y o u w a nt me to look through each one?

20             Q.      Yea h , just skim it and tell me

21   ge n e r a lly what it is.

22             (Off the record to resolve a technical

23             i ssue. )

24   BY MR . WEB E R :

25             Q.      Ca n y o u tell us what this document
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 83 of 154

                                                                                  P age 1 3 7
                                    P AUL D ' A U R I A

 2   3 S?

            A.           It l o o k s like a spreadsheet of stores

 4   f o r a c e rtain period of time.

                         M R. GRAFF :        P u l l u p e a c h on e t o s e e

             the dates, if there are any dates on

             t her e .

             Q.          A n d w h at does it contain, generally?

            A.           It lo o k s l i k e a l l i s s ues w i t hin t h e

10   st o r e s , housekeeping issues, pest issues.

             Q.          Do y o u k n o w w h o p r e p a r e d i t ?

12          A.           I b e li e v e J i l l d i d .

13           Q.          The r e 's a column in the beginning, is

14   it D O H o f i n v e s t i g a t i on ?         L e t me go back.

15                       M R. GRAFF :        Si n c e i t ' s 4 3 p a g e s ,

16           could you specify which page to begin

17           at ?

18                       M R. WEBER :        I n t h e first five.

19          A.           Ye s , I    s e e t hat .

20           Q.          I l o s t the picture again. S a y s DOH

21   ins p e c tion date?

22          A.           Ye s .

23           Q.          A nd w h a t ' s t ha t a b o u t ?

24          A.           Th at w a s t h e d a t e t h a t th e DO H w a s , I

25   bel i e ve, either due or the last time they had
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 84 of 154

                                                                                         P age 1 3 8
                                   P AUL D ' A U R I A

 2   v is i t ed the store.

              Q.          A nd w h a t d o e s DO H s t an d f o r ?

             A.           Dep a r t m e n t o f H e a l t h .

              Q.          A n d w h a t is your understanding about

 6   how o f t e n t h e DO H v i s it s S t a r b u ck s s t o r e s ?

                          M R. GRAFF :         Obj ection.

 8           A.           Th e y i n spect the stores usually once

 9   a y e a r , give or take, just about 12 months from

10   t h e d a te of their last inspection if they

11   r ec e i v ed a n A .

12            Q.          A n d w h a t are they inspecting?

13           A.           I b e l i eve they inspect all areas of

14   th e s t o r e , bu t I d o n ' t k now e x a c tly w ha t a r e a s ,

15   wh a t t hey look for, what they do.

16            Q.          Ar e y ou aw a r e o f        any oc c a s i o n s w h e r e

17   t h e D O L issued any kind of fine against

18   St a r b u c k s ?

19                        M R. GRAFF :         O b j e c t ion .    If y o u

20            could just clarify the name of the

21            a gency y o u ' r e          r e f er r i n g t o .

22                        MR. W E B ER :       DOH .

23           A.           DOH ?    I k no w t h e y w e r e w r i t te n up f o r

24   pes t i c ides on several occasions.

25            Q.          How m a n y ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 85 of 154

                                                                                 P age 1 3 9
                                  P AUL D ' A U R I A

                A.     Sev e r a l .    M o r e t han five .   I 'm not

 3   s u r e ex ac t l y .

                Q.     How d o y ou k n o w t ha t ?

                A.     It w as a v a i l a bl e on th e D e p a r t m ent o f

 6   He a l t h w e b s i t e .

 7              Q.     A n d w h e n did you look on that site to

 8   s e e t h e times they were written up?

 9              A.     Wel l , we would usually look up the

10   De p a r tment of Health inspection date so we

11   co u l d give Starbucks a heads-up that they were

12   d u e a n d they should make a better effort to

13   cl e a n , if necessary. S o we would kind of give

14   th em a r e m i n d e r t ha t th e D e p a r t m ent o f H e a l t h

15   w a s p r o bably going to inspect pretty soon.                      So

16   it w a s m o r e o f a c o u r t esy t ha t th e DO H w a s

17   i mmi n e n t .

18              Q.     So h o w w ould you get knowledge of

19   t h at ?

20              A.     It 's o n t h e - - t h e i r w e b s i te .   Ev e r y

21   Sta r b u cks has a date of when they were last

22   ins p e c ted, so it's usually about a 12-month

23   pe r i o d .

24              Q.     G o t it .      S o o v er the years that you

25   wor k e d with Starbucks, you believe there were
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 86 of 154

                                                                                     P age 1 4 0
                                   P AUL D ' A U R I A

 2   fi v e t i mes that DOH issued some type of fine?

                A.      Ev e r y t i me

                       M R. GRAFF :          O b j e c t ion to form .

                A.      I t h i n k it wa s five to 10, maybe ,

 6   so m e w h ere in that area.

 7              Q.      Oka y , got it . A n d , for example, when

 8   y o u w o r ked at Le Pain Quotidien, did they

 9   s im i l a r l y h av e DO L f i n e s ?

10                     M R. GRAFF :          O b j e c t ion .   Spe c i f y t h e

                name of the agency.                Y o u' re saying DOL.

12              I think you' re asking about a different

13              d epart me n t .

14                     M R. W E B E R :      D OH , D OH .

15              A.      DOH ?      I do n ' t t h i n k b ac k t he n - - I

16   do n ' t k n o w i f w e - - i f t h e y ha d t h a t

17   inf o r m ation up on the website with the letter

18   gr a d i ng . I d o n 't know what year the letter

19   gr a d i n g started so I wouldn't know about that.

20   I d o n ' t t h i n k w e l o o ke d t hem u p b ac k t h e n .

21              Q.     Wh e n w ere you again working at

22   L e P ai n Q u o t i d i e n ?

23              A.      I   t h i nk t hat    was 2 01 1 t o 2 0 13 or

24   2 0 14 .

25              Q.      Got i t .      A nd I t h i n k y o u s a i d t h e y
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 87 of 154

                                                                                   P age 1 4 1
                                P AUL D ' A U R I A

 2   al s o u sed pest strips; correct?

             A.        Th ey h ad an o ut s i d e v e n d o r w h o w a s

 4   pla c i ng the pest strips in the store. A n d w e

 5   l e t t h em know basically the same way we let

 6   St a r b u cks know, and they terminated our

 7   c o nt r ac t .

 8           Q.        Dur i n g the period you worked there,

 9   ' ll   t o    '14, did you observe pest strips at

10   L e P a i n Quotidien during that period?

             A.        Tow a r d s t h e e n d , y e s .    I f o r get what

12   ye a r the end was, either -- we either lost the

13   acc o u n t i n 2 0 1 3 o r 2 0 1 4 , I 'm no t s u r e .

14           Q.        To w a r d the end, you observed the pest

15   st r i ps ?

16           A.        Ye s .

17                     MR. WEBER :       Okay .       A l l r i g h t , l e t' s

18           go to the next exhibit, please.

19            (D'auria Exhibit No. 25 was marked for

20           identification.)

21   BY MR . WEB E R :

22           Q.        Oka y , l et's take a look at

23   Ex hi b i t 2 5 .     L e t m e j u s t v e r if y t h at .     Can you

24   ide n t ify this document?

25           A.        Th e f i rst page or all nine?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 88 of 154

                                                                                   P age 1 4 2
                                   P AUL D ' A U R I A

                Q.      Ta k e a look at the nine. A n d a gain

 3   if y o u could summarize it, just go through

 4   t h em .

                A.      Ok a y .

                Q.      A ll r i g h t .    Te l l me what this

 7   doc u m e n t i s .

 8              A.      L oo k s l i k e - - i t l o o k s l ik e t h e

 9   ch em i c a l l i s t by A V P .

10              Q.      Ok ay .     T h e s e a r e c h e m i c al s t hat A V P

11   pu r c ha s e d ?

12              A.      Th at ' s w h a t i t l o ok s l i ke , y e s .

13              Q.      A n d w e r e they to be used in the

14   fa c i l ities that you monitored and evaluated?

15                      M R. GRAFF :        Obj ection.

16              A.      No .

17              Q.      W h at w a s t h e p u r p os e o f A V P

18   pu r c ha s i n g t he s e p r o d u c t s ?

19              A.      A l ot     of

20                      M R. GRAFF :        Obj ection.

21              A.      A lot o f - - a l o t o f t e c h s , w he n t h e y

22   do b e d bug jobs, a lot of companies will use

23   Nu v a n strips to place inside of sealed plastic

24   bag s .         I f t h ey have items or clothing that have

25   be d b u g s in them, they would be placed in a bag
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 89 of 154

                                                                                        P age 1 4 3
                                   P AUL D ' A U R I A

 2   an d s e a led up with the objects that were

 3   inf e s ted with bedbugs.

              Q.          The r e ' s some red lettering on the

 5   fi r s t page there. D o you know who put that on

 6   t h er e ?

              A.          I b e li e v e t h a t wa s J i l l S h w i n e r .

              Q.          A n d d o you know why she put that on

 9   t h er e ?

10            A.          Sh e t u r n e d o v e r th e d o c u m e nt s to o u r

11   att o r n e y , bu t sh e w a n ted to m ak e i t c l ea r t h a t

12   we

13                        (Reporter clarification.)

14            A.          Th at w e d i d n ' t us e t ha t p r o d uct i n

15   St a r b u c k s .

16            Q.          So

17                        M R. GRAFF :      P a r don me .      It s o u n d s

18            from the answer that this may have been

19            inadvertently produced as a

20            communication from the client.                        Y o u' ll

21            have to, I guess, continue.

22            Q.          I o n l y h ave two questions. O n e , were

23   t h e DDV P p r o d u c t s p u r c h a s e d b y AV P?        Ye s o r     no .

24            A.          I b e l i eve they were, yes.

25            Q.          An d t wo - -
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 90 of 154

                                                                              P age 1 4 4
                               P AUL D ' A U R I A

             A.      Tha t ' s the professional

 3   pr o f e s sional strips that are only sold to

 4   ce r t i f ied applicators, not to the general

 5   pub l i c .

             Q.      Oka y .     A n d m y second question was,

 7   wh e r e d i d AVP u s e DD V P p r o d u ct s ?

                     M R. GRAFF :        Obj ection.

             A.      I w ou l d n ' t k n ow .       T he r e ' s o t h e r

10   pe o p l e in the company, so one of the other

11   te c h s probably requested it for a bedbug job.

12           Q.      G o t it .      S o t h e company used pest

13   st r i p s in certain facilities, but not in places

14   l ike S t a r b u c k s ; c o r r e c t ?

15           A.      U su a l ly people's homes, not in

16   fa c i l ities.

17           Q.      So no t     in --

18           A.      Th ey w o u l d n ' t be b r o u ght i n t o - -

19   yea h , usually used in people's homes who wish

20   to g e t rid of their bedbug infestation.

21           Q.      A n d i s t hat one of the purposes for

22   DDV P p e s t s t r i p s , to ge t ri d o f b e d b u g s ?

23           A.      Co r r ec t , y e s .

24                   M R. GRAFF :        Obj ection.

25           A.      Th a t   wo u l d b e .
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 91 of 154

                                                                                 P age 1 4 5
                                   P AUL D ' A U R I A

             Q.        Th a t w o uld be typically used in a

 3   res i d e ntial place?

             A.        Th a t    wo u l d b e - -

                       M R. GRAFF :         Obj ection.

             A.        Th at w o u l d b e u s e d - - t h a t w o ul d b e

 7   us e d i n side of a sealed bag, an enclosed space

 8   su c h a s a bag with clothing or electronic

 9   eq u i p m ent to kill the bedbugs. I t w o uldn't be

10   u s ed i n a - -

             Q.        Go t     i t .

12           A.        It w o u l d n ' t b e u se d i n a r e s t a u r a n t

13   o r f o o d establishment.

14           Q.        If b e d b ugs were in a mattress, how

15   wo u l d y o u u s e DD V P ?

16           A.        You wou l d n ' t , u n l e s s y o u h a d a - -

17                     M R. GRAFF :         Obj ection.

18           A.        You wou l d n ' t , u n l e s s y o u h ad - -

19                     T HE REPORT ER :          I ' m s o r ry .   This is

20           the reporter. I                n eed you to be aware of

21           one speaker at a time.                      Y o u' re cutting

22           each other off, and all the words need

23           to get into the transcript.                      T h ank you.

24           A.        You w o u l d n ' t pu t t h os e in w it h a

25   mat t r e s s .
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 92 of 154

                                                                                    P age 1 4 6
                                   P AUL D ' A U R I A

                 Q.      Ok ay .

                 A.      I m e a n , y o u c o u l d , bu t i t s h o u l dn' t

     b e do n e .

                 Q.      Is N u v a n Strips another word for pest

     s tr i p s ?

                 A.      Tha t ' s the professional grade that' s

     sold in pest control companies, the same

     p roduct.           I t ' s the same active ingredients. I

10   t hink the Nu va n S t r ip s c om e i n tw o d i f f e r e nt

     s izes .         O t h e r t h a n t h a t an d th e b r a n d ing o f t h e

12   product, it's the same product, same active

13   ingredient, same release formulation.

14               Q.      Ok ay .    W h e n y o u w e r e a t A V P , di d A V P

15   employ other technicians like yourself?

16               A.      Oth e r -- other certified applicators?

17   Yes.

18               Q.      Ye s ?

19               A.      Ye s .

20               Q.     A n d h o w many did they employ?

21               A.     A q u i c k c o unt

22               Q.      Dur i n g the last five years you were

23   t her e .

24               A.     L a s t f ive years?             T h e re were probably

25   five certified applicators and a couple of
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 93 of 154

                                                                                 P age 1 4 7
                                P AUL D ' A U R I A

 2   t r ai nee s .

              Q.      Ca n y o u recall their names?

              A.      Of t h e r egular full-time employees?

              Q.      Reg u l ar technicians like yourself.

              A.      The r e w ere Adam Alamonte (ph), Mark

 7   Sh w i n er, Jerry Mazur, Mike Delbianco (ph), and

 8   my s e l f .

              Q.      I s M a r k r e l a te d t o J i l l ?

10            A.      I believe they are ex-spouses.

              Q•      You' re breaking up. I                 d i d n't hear

12   y ou .

13            A.      Ex - sp o u s e .   Fo r m e r s po u s e s .

14            Q.      Fo r m e r s po u s e s ?   Ok a y .

15                    I see on the first page there are a

16   si g n i f icant number of Nuvan pest strips that

17   a r e p u r chased, the price of almost $2,000.

18                    Do yo u     s e e t hat ?

19                    M R. GRAFF :        Obj ection.

20            A.      I think th a t 's the t o t al .                I don' t

21   th i n k t h a t ' s th e a m o unt o f s t r i ps , but I c o u l d

22   be w r o n g . I d o n ' t -- it's hard to see.

23            Q.      Wel l , I'm seeing under the first

24   ite m , it says 16 P strip, 12 strip per pack, 6

25   p ac k s , 6 b ox e s p e r m a s te r .         Do y o u h a v e a n y
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 94 of 154

                                                                                 P age 1 4 8
                                   P AUL D ' A U R I A

 2   un d e r s tanding of what the $1,945 relates to?

             A.        I g u e s s that's the price of the whole

 4   or d e r , I     as sum e .

                       M R. WEBER :         O k a y , l e t ' s go t o t h e

             n ext     d o c u me nt .

              (D'auria Exhibit No. 26 was marked for

             identification.)

 9   BY MR . WEB E R :

10           Q.        Sh o w i n g you Exhibit 26. C a n you

11   id e n t ify this document or documents, how many

12   p age s t he r e ar e ?

13           A.        It lo o k s l i k e a t e x t m e s s a ge .       I

14   do n ' t k n o w w h o t h a t i s .

15           Q.        Oka y .      D i d yo u ever see this document

16   be f o r e ?

17           A.        I don't think so , n o .

18                     M R. WEBER :         W a s t h i s p r o d u ced b y

19           t he plainti f f ?

20                     M R. GRAFF :         I s t h a t a q u e s t io n f o r

21           me?

22                     M R. WEBER :         W a s t h i s your document

23           t ha t    you p r o duced?

24                     M R. GRAFF :         W e p r o d u c e d m or e t h a n

25           4 0,000 .       I c a n ' t r e c al l i f t hi s wa s a
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 95 of 154

                                                                                    P age 1 4 9
                                P AUL D ' A U R I A

             page from that or not.

                     MR. WEBER :         Re b e c c a , d o y o u k n ow ?

                     M S. GOLDSTE IN :         Y ea h , t h i s wa s i n

             plaintiff's production, from their first

             produc t i o n .

                     MR. WEBER :         Ok ay .

 8   BY MR . WEB E R :

 9           Q.      A l l r i g ht, so take another look at it

10   a n d s e e if you can identify any aspects of it.

                     First of all, do you know anybody

12   n ame d El i j a h ?

13           A.      N ot a t A V P .      T he o n l y n a m e t h a t l o o k s

14   fa m i l iar is Sam. I b e l ieve Sam owns one of the

15   co n s t r uction vendors that did maintenance

16   ins i d e a Starbucks. I t h ink that was his name.

17   But I ' m n o t s u r e wh o E l i ja h i s .

18                   M R. WEBER :        O k a y , l e t ' s m ov e o n

19           from this document.

20           (D'auria Exhibit No. 27 was marked for

21           identification.)

22   BY MR . WEB E R :

23           Q.      Oka y , Exhibit 27. C a n you identify

24   th i s d o c u m e n t ?

25           A.      Ye s , I    see i t .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 96 of 154

                                                                                 P age 1 5 0
                                 P AUL D ' A U R I A

              Q.       Te l l m e w h a t i t i s .

             A.        I t ' s an email from me about the pest

 4   st ri p s .      It l o o k s l i k e I a t t a c hed p h o t os .   A nd

 5   I t o l d her I can't imagine floating down onto

 6   pe o p l e and any food or drinks. A n d I said a

 7   la w s u it isn't even a far-off idea at this

 8   po i nt .

              Q.       A n d w h o did you send it to?

10           A.        Th at w a s m y s i s t e r .

              Q.       So L a r a ine Diaz is your sister?

12           A.        Co r r e c t .

13            Q.       A n d w h y were you sending it to your

14   s i s t er    on Jul y 25,             2 015 ?

15           A.        I ju s t s h a r e d i t w it h he r j u s t t o

16   s h ar e i t .

17            Q.       And y ou s ay :                "Lawsuit isn't even a

18   fa r - o f f idea at this point."

19                     See t h a t      ?

20           A.        Uh - h u h .

21            Q.       A n d w h a t lawsuit were you referring

22   t o?

23           A.        I w a s r e ferring to someone getting

24   si c k a t Starbucks and Starbucks getting sued.

25            Q.       I ' m s o r ry, I didn't hear you. C o u l d
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 97 of 154

                                                                           P age 1 5 1
                                 P AUL D ' A U R I A

 2   y ou r ep e a t t hat ?

             A.     I w a s r e ferring to the possibility

 4   th a t S t arbucks may get someone sick and they

 5   wou l d b e s ue d .

             Q.     By who m ?

 7           A.     Who e v er was basically standing

 8   un d e r n eath those air vents.

 9           Q.     D i d y o u seek any counsel in 2015, any

10   at t o r ney representation?

             A.     No ,     I   d i d not .

12           Q.     Wh a t d oes Laraine Diaz do for a

13   l i v i ng ?

14           A.     Sh e w o r k s f o r a n I t a l ian b an k in N e w

15   Yo r k C ity handling trades, I believe.

16           Q.     A nd w h a t ' s he r jo b t i t l e ?

17           A.     He r e x a c t j o b t i t le , I d o n 't k n o w .

18           Q.     A n d w e r e you sending her pictures of

19   pe s t s t rips that you saw in the restaurants

20                  M R. GRAFF :          Obj ection.

21           Q•     - - or       a ny s t o r es ?

22                  M R. GRAFF :          Obj ection.

23           A.     A t St a r b u c k s , y e ah .    A t S t arbucks,

24   t h i s on e , y e ah .

25                  M R. WEBER :          O k a y , next exhibit.
      Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 98 of 154

                                                                           P age 1 5 2
                                P AUL D ' A U R I A

                (D'auria Exhibit No. 28 was marked for

              identification.)

                      M R. GRAFF :        W h i l e w e ' re switching ,

              M ichael, I ca n a lso c o n f irm t hat t h e

              prior exhibit, Exhibit 26, was produced

              by plaintiffs, but it's for Ms. Shwiner.

                      M R. WEBER :        G o t it, okay.

     B Y MR .       WEBER:

10            Q.       Oka y , l et's look at 28.

              A.      Uh - h u h .    Ok ay .

12            Q.       Te l l m e what this document is,

13   p le a s e .

14            A.       Th i s i s a n e m a i l I s e n t t o

15   Ms. Shwiner concerning a store that was a huge

16   problem.          T h e store wasn't cleaned, literally,

17   for years. A n d every time I told her, she

18   would want more and more photos, meaning

19   Margaret.          M a r g aret at Starbucks. A n d every

20   m onth, I wo uld t ak e th e s am e 1 5 o r 2 0 p h o t o s .

21   And she just kept asking us to send her emails

22   of the same t h i ng .            A n d I t o l d J i l l I' ve got

23   years of emails.                Y o u know, they just keep

24   pushing for more, so I told her I'm not taking

25   a ny mor e      photos
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 99 of 154

                                                                                P age 1 5 3
                                P AUL D ' A U R I A

            Q.      And d o y ou - -

            A.      -- of this part.

            Q.      A n d d o you know that Margaret was at

 5   s t o r e 74 03 ?

            A.      Ye ah , I ' m p r e tt y s ur e t h a t ' s t h e

 7   sto r e o n 3 4 t h an d 7 t h .        I t h i n k t h e y' re now

 8   cl o s e d up, but pretty sure that's the store.

 9   It w a s o n e o f t h e w o r s t s t o re s in th e C i t y .

10          Q.      A n d d o you know Margaret's last name?

            A.      It 's K - I - S .       I ' m n o t s u r e ho w t o

12   pr o n o u nce it . I d o n 't want to mispronounce it.

13          Q.      Go t     i t .

14          A.      It co u l d b e K i s , K i s .

15          Q.      Go t     i t .

16                  To the best of your recollection, are

17   t h e a t t achments photos that you took of her

18   s t o r e and s e nt     t o h er ?

19                  M R. GRAFF :           Obj ection.

20          A.      Cou l d y o u r e p e a t t h at ?      I ' m s o r ry, I

21   did n ' t even hear the first part.

22          Q.      Y o u a t t ached, looks like, photographs

23   to t h e e m a i l yo u s en t t o J i l l .

24          A.      Ye s .

25          Q.      Do y o u r ecall sending them to
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 100 of 154

                                                                               P age 1 5 4
                                  P AUL D ' A U R I A

 2   Ma r g a r e t ?

              A.        U su a l ly, yes, I'd send them almost

 4   a ll t h e t i m e , o r I w o u l d s en d t hem t o J i l l a n d

 5   Ji l l w o uld put them in a report to Margaret.

                        M R. WEBER :       O k a y , next document.

              (D'auria Exhibit No. 29 was marked for

              identification.)

 9   BY MR . WEB E R :

10            Q.        Oka y , again looks like 29 here. L e t

11   me k n o w h o w m an y p a g e s w e h a v e h e r e .

12            A.        I onl y    s e e o n e p h o to .

13            Q•        Okay. C a n you tell me what it is?

14            A.        It looks like

15                      M S. GOLDSTE IN :         So r r y , l e t m e a d d

16            p age 2 .

17            Q.        Ca n y o u tell me what these documents

18   ar e ?

19            A.        Th e b e g inning -- let me go back.

20   Fir s t one is a filthy floor photo. T h e second

21   on e i s

22            Q.        L e t m e i nterrupt you. A r e t hese

23   pho t o gr a p h s y o u t o o k ?

24            A.        It lo o k s l i k e m an y o f t h em , bu t n o t

25   al l .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 101 of 154

                                                                                      P age 1 5 5
                                    P AUL D ' A U R I A

              Q.          Oka y .    P l e a se continue. I ' m sorry.

             A.           Ok ay .    Th e s ec o n d o n e i s a p ho t o g r a p h

 4   of a p a c kage sent to Starbucks of pesticides.

 5   Th e t h i r d o n e

              Q.          I ' m s o r ry, you said the one before

 7   th a t wa s a package of pesticides sent to

 8   St a r b u c k s ?

             A.           Th at S t a r b u ck s ha d d e l i v e red to t h e m .

10            Q.          A n d h o w do you know this again?

             A.           Be c a u s e I   s aw t h e b o x , a n d t h ey   had

12   pes t i c ides on the desk.

13            Q.          Oka y .    S o w a l k me through this. B y

14   lo o k i ng at this document, tell me what you

15   und e r s t a n d w a s i n t he b ox .

16           A.           In t h e box was, I believe, according

17   t o w h a t was on the package, there were two

18   bot t l e s o f C B - 8 0 C o n t act A e r o so l t hat w a s

19   de l i v e red to a store from a seller on Amazon.

20            Q.          A nd w h o w a s i t s e n t t o ?

21           A.           Th e S t a r b u c k s s t o re .   I d o n 't know

22   t h e n u m ber offhand. I b e l ieve it was Grand

23   Ce nt r a l T o w e r o r - - I d o n ' t k now th e s t o r e

24   num b e r o r add r e s s e x a c t l y .

25            Q.          A n d h o w do you know that from looking
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 102 of 154

                                                                                    P age 1 5 6
                                    P AUL D ' A U R I A

 2   at t h i s package label?

             A.          Eve r y t hing was sitting up top of the

 4   p ac k a g e .

              Q.         I d i d n 't hear you.

             A.          Ev er y t h i n g wa s s i t t ing w it h t h e

 7   pa c k a ge, on top of the package, the contents of

 8   t h e b o x and the shipping receipt, I guess.

 9            Q.        A n d w h o was it addressed to?

10           A.          St a r b u c k s .

              Q.         Ju s t th e name of the store, not any

12   ind i v i d u a l ?

13           A.          Co rr e c t , I b e l i e ve .    Ju s t t h e s t o r e

14   na m e o r the store number.

15            Q.        And d o y ou k n o w w h o t h e m a n a ge r w a s

16   at   t hat       st o r e o n No v e m b e r 1 2 , 2 0 1 5 ?

17           A.         No ,    I   do not .

18            Q.        A n d d o you know what that aerosol

19   pr o du c t i s ?

20           A.          I t ' s an ae r o s o l   u s e d f o r v ar i o u s

21   i n s ec t s .

22            Q.        Us ed f o r      wh at ?

23           A.         A ll k i n d s o f i n s e c t s .

24            Q.         Oka y .     A n d d o you know what are the

25   pro h i b itions, if any, in using that aerosol in
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 103 of 154

                                                                              P age 1 5 7
                                P AUL D ' A U R I A

 2   a st or e ?

             A.      Pro h i b itions as far as - -             you want

 4   t h e D e p artment of Health prohibitions, or do

 5   y o u w a n t general label prohibitions? T h e re' s

 6   se v e r a l I could give you.

             Q.      Bo t h .

 8           A.      Dep a r t m e n t o f H e a lt h s ay s t ha t o n l y

 9   pes t i c ide applicators should be making

10   ap p l i c ations in a store of pesticide.

                     As far as the labeling of that

12   pa r t i c ular pesticide, everything in the store

13   wo u l d have to be covered up. A n y food items

14   wo u l d have to be covered. F o o d contact

15   s u r f ac e s w o u l d h a v e t o b e c o v e r e d .   And y ou

16   sh o u l d be wearing at least a face respirator to

17   ap p l y that chemical.

18           Q.      A r e t h ere any circumstances when this

19   pr o d u ct could be used in a store?

20                   M R. GRAFF :        Obj ection.

21           Q.      Go a he a d .

22           A.      By l i c e nsed individuals for the pests

23   th a t are defined on the label.

24           Q.      R ig h t . S o i f there's a licensed

25   tec h n i cian, that product could be used in the
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 104 of 154

                                                                                 P age 1 5 8
                              P AUL D ' A U R I A

 2   st or e?

            A.        Cou l d b e u s e d i n a - -

                      M R. GRAFF :      Obj ection.

            A.        Cou l d be used in the store by a

 6   l ic e n s e d a p p l i c a tor by th e Ne w Y o r k S t at e D E C .

                      MR. WEBER :       Okay .      A l l r i g h t , l e t' s

             go to the next document.

               (D'auria Exhibit No. 30 was marked for

10           identification.)

11   BY MR . WEB E R :

12           Q.       Oka y , wh at's this document?

13          A.        Th a t l o oks like some kind of an

14   ins p e c tion for a Starbucks store. I d o n 't know

15   w h o m a d e that .     I ' m not sure who gave that over

16   in t h e d o c u m e n t .   J i l l m i g h t h av e t u r ned t h a t

17   ov er .      It do e s n ' t l oo k f a m i l iar to me .       I th ink

18   th a t m i ght have been a report she wrote up to

19   St ar b u c k s , bu t I 'm no t s u re .       A n d I d on' t

20   re m e m ber seeing that.

21           Q.       The r e 's a sentence or a phrase that' s

22   unde r l i ned in red. C a n y ou see that?

23          A.        "Pesticide application not supervised

24   by a c e r t ified applicator." A c t u ally that says

25   2 00 8 , I b e l i e ve , so I - - I d o n ' t k now w ha t t h i s
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 105 of 154

                                                                                   P age 1 5 9
                                P AUL D ' A U R I A

 2   3S•

             Q.        Oka y , l et's go to the next page.

             A.        W e d id n ' t s e r v ic e B r i a r c l iff M a n o r .

             Q.        D i d y o u take this picture?

             A.        Th at , I b e l i ev e I t oo k t ha t p i c t u r e

 7   at - - I t h i n k t h a t ' s S p r ing S t r eet an d C r o s b y

 8   i n So Ho .

             Q•        And where is this location?

10           A.        T hat ' s a t the front c o u n t e r

11   und e r ne a t h t he b ar .

12           Q.        Oka y , next picture.

13           A.        Th i s l o oks like a screenshot of a

14   St a r b u cks inspection by the Board of Health.

15           Q.        D i d y o u take this picture?

16           A.        I d o n ' t k n o w i f I m i g h t h av e t a k e n

17   th e s c r e e n s h ot , but J il l ma y h av e pu t t ha t d a t e

18   on t he r e .      I ' m not sure.

19           Q.        W h at w a s t h e c u r r en t g r ad e t hat t h e

20   s t o r e r ec ei v ed ?

21           A.        It says it was given an A.

22           Q•        O kay, n e x t p ag e .

23           A.        A lso DOH i n s p e ct ion f rom 9 5 W e s t

24   Br o ad w a y .

25           Q.        A n d t h e grade they received?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 106 of 154

                                                                               P age 1 6 0
                                 P AUL D ' A U R I A

             A.         An A .

             Q.         Ca n y o u read the sanitary violations

 4   on t h i s d o c u m e n t ?

             A.         L et m e j u s t g e t i t .   " Filth flie s ,   or

 6   fo o d / r efuse/sewage-associated flies," also

 7   k n o w n a s FR S A , "flies present in facility food

 8   an d / o r nonfood areas. F i lth flies include

 9   fl i e s , little house flies, blowflies, bottle

10   fl i e s , and flesh flies.

11   Fo o d / s ewage/refuse-associated flies include

12   fr u i t f lies, drain flies, and foreign flies.

13   Fo o d c o ntact surface not properly washed,

14   ri n s e d , and sanitized after each use and

15   fol l o w ing any activity when contamination may

16   ha v e o c curred. F a c i lity not vermin proof."

17   Th a t ' s i t .

18           Q.         Oka y , next page. T e l l me what this

19   i s.

20           A.         Tha t ' s a pest strip on the floor of a

21   sto r e a t t h e c o u n t e r .

22           Q•         Which    st or e?

23           A.         Could be any.          T h i s was associated

24   w it h a n e m a i l I s e n t .

25           Q.         Oka y , next picture.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 107 of 154

                                                                                   P age 1 6 1
                              P AUL D ' A U R I A

            A.      Tha t ' s my -- that's my license for

 3   t h e New Yo r k St a t e DEC .

            Q.      Ok ay .     A nd t h a t w a s - - t h a t ex p i r e s .

 5   Got i t , o k a y .     N ex t ?

            A.      Th a t l o oks like a photo in an email

 7   fro m m y s e l f t o M s . S h w i ne r in 2 0 1 4 .

            Q.      Wh a t w ere you saying to her?

                    M R. GRAFF :         W o u l d i t b e p o s s i ble t o

10          rotate the document so that he can see

            t he text ho r i zo nt a l ly ?

12                  T HE WITNE SS :          I m i g h t be able to do

13          i t.    I ' m so rry .       I got it.

14          A.      Ye ah , i t ' s a D DV P s t ri p i n a s t or e i n

15   th e E a s t V i l l a ge , an d I w r o t e :     " Fl y   c au g h t   at

16   d ir t y b a r d r a i n w it h a D DV P s t ri p n e a r b y . "

17          Q.      Ok ay , n e xt      p ag e .

18          A.      Tho s e are two pest strips at

19   Po rt A u t h o r it y o n th e f l oo r o f th e c o u n t e r .

20          Q.      An d t h at    wa s Ma r c h 1 o f     2 017 ?

21          A.      Ye s , c o r r e c t .

22          Q.      A n d d i d you -- strike that.

23                  What does that indicate you do with

24   th at p i c t u r e ?

25          A.      I se n t t h a t t o e i t h e r --
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 108 of 154

                                                                                  P age 1 6 2
                                 P AUL D ' A U R I A

                      (Reporter clarification.)

             A.       I sent that to e i t her Ms . S h w i ner a t

 4   A VP o r t o M a r g a re t or w h o e ve r th e f a c i l i t i e s

 5   m an a g er was for that store.

             Q.       Y o u d o n 't remember for sure which

 7   on e ; c o r r ec t ?

 8           A.       I d o n ' t remember for sure which one,

 9   no .

10           Q.       Nex t     p age .

             A.       Th a t i s a screenshot of a Board of

12   He a l t h i n s p e c t ion at S t a r b u ck s at K i ng s P l a z a

13   i n Br o o k l y n .

14           Q.       A n d d i d you obtain this document?

15           A.       I m ay h a v e , o r J i l l .      O n e of us put

16   th e d a t e a n d t h e l o c a t ion on t h er e i n r e d .         It

17   m a y h a ve been Jill.

18           Q.       Do y o u know if you did anything with

19   th i s d o c u m e n t ?

20           A.       I m ay h a v e s e n t i t t h r o ug h o u r

21   att o r n e y , o r J i l l s en t i t i nt o th e a t t o r n e y ,

22   but I t h i n k t h i s i s J i l l ' s .

23           Q.       Ok a y , n e x t d o c u m e nt .   A n d w h a t 's that

24   p age s ay ?

25           A.       Th i s l o oks like an inspection from a
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 109 of 154

                                                                                P age 1 6 3
                              P AUL D ' A U R I A

 2   St ar b u c k s i n B r o n x v i l le , New Y o rk , f rom 2 0 1 0

 3   and 2 012 .

            Q.      A n d w h at , if anything, did you do

 5   w i t h t his document when you got it?

            A.      I d o n ' t - - I t h i n k J i l l p r o b a bly s e n t

 7   th i s to our attorney.

            Q.      Ok ay , n e xt       p ag e .

            A.      I t h i n k t h a t ' s it , 1 2 .

10          Q.      Is that it?

                    M S. G O L D S T E I N :        Yes .

12                  M R. WEBER :          O k a y , next document.

13          Q.      Ok a y , t h i s i s E x h i bi t 3 0 .

14          A.      Do y o u w ant me to scan through all

15   16 ?

16          Q.      I c a n ' t see the document. H e r e we

17   g o.   Oka y , can you identify this document?

18          A.      Th e f i rst page is -- it's blank for

19   m e.   1 o f 1 6 is blank . I d o n 't see anything.

20                  M R. WEBER :          M a y b e R e b e cc a ca n g o t o

21          t he s e c o n d p a g e .

22                  M S. GOLDSTE IN :               Y ea h , t h e f i r s t

23          page is blank. I                j u st gave the witness

24          control so you can scroll through the

25          remainder of this exhibit.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 110 of 154

                                                                                P age 1 6 4
                                P AUL D ' A U R I A

            A.       Sec o n d one is a no-pest strip inside

 3   of a p a s try case. T h e r e 's some bags. N u m ber 3

 4   lo o k s like -- number 3 looks like an old

 5   ins p e c tion at Starbucks from maybe the

 6   Dep a r t m e n t o f H e a l th .    I ' m not sure.

 7           Q.      Oka y , next page. D i d you take that

 8   pi c t ur e ?

            A.       Ye s , I    di d .

10           Q.      Wh e r e a n d w h e n ?

            A.       Th a t w a s a no-pest strip taken at

12   2 3rd S t r e e t an d T h ir d A v e n ue .     T ha t ' s a

13   ref r i g erator, and I think they just call that a

14   pul l - o ut . U n d e rneath the bar there's a no-pest

15   st r i p zip tie.

16                   (Reporter clarification.)

17          A.       The r e ' s a no-pest strip zip tie to

18   t h e b a ck of the refrigerator.

19           Q.      Ne x t p a ge, same question. C a n you

20   id en t i f y t h a t , w ha t t ha t i s ?

21          A.       Th at l o o k s l i k e a n o t her D e p a r tm ent o f

22   Hea l t h inspection for a store on First Avenue.

23           Q.      A n d w h at , if anything, did you do

24   w it h t h a t d o c u m ent w he n yo u go t i t ?

25          A.       I t h i n k J i l l pu t th e d at e o n t h i s o n e
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 111 of 154

                                                                                   P age 1 6 5
                                  P AUL D ' A U R I A

 2   an d t h e location.

                        M R. GRAFF :         P l e a s e d o n ' t g u es s i f

                y ou' r e   n o t su r e .

                A.      Ye ah , I ' m n o t s u r e .      Y ea h , I d i d n' t

 6   put t h e r e d l e t t e r ing on t h e re , so I t h i n k

 7   an y t h ing with that is -- Jill was just

 8   hi g h l i ghting that for our attorney.

 9              Q.      Oka y .    N e x t document or next page.

10              A.      A l s o a n other Health inspection report

11   f o r a s t ore on First Avenue, it looks like.

12              Q.      Ne x t p a ge .      D o yo u know what that is?

13              A.      Loo k s l ike dead flies inside of a

14   p as t r y c a s e .

15              Q.      So w o u l d this have been after hours,

16   af t e r the restaurant was closed?

17              A.      Ye s , w hen I was in the stores, yes.

18              Q.      Do y o u know if Starbucks had a

19   pr o t o col of cleaning all their cases before the

20   s t ar t    of   ev e r y d ay ?

21                      M R. GRAFF :         Obj ection.

22              A.      I don't know w hat t h ei r r e g u l a r

23   m ai n t e nance schedule was for that.

24              Q.      A n d d o you know which store this

25   pi c t u re was taken at?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 112 of 154

                                                                            P age 1 6 6
                                   P AUL D ' A U R I A

             A.       Th i s l o o k s l i k e th e s t or e w h er e I

 3   us e d the vacuum to clean up those dead flies.

              Q.      H o w c a n you tell from this picture?

             A.       Bec a u s e t h e f l ie s w er e d e ad .    And I

 6   lo o k e d further to see flies that were flying

 7   ar o u n d . S o I got a vacuum and I vacuumed up

 8   t h e l ive ones and the dead ones.

 9            Q.      Is t h i s the only Starbucks store you

10   re c a l l having flies at?

                     M R. GRAFF :           Obj ection.

12           A.      No .       The r e were many flies, many

13   s t o r es .

14            Q•      But this one, you remember?

15           A.       I remember this one because I think

16   th i s i s t h e o n e w h e r e I f o un d th e D DV P s t r i p s

17   ac t u a lly in the case itself.

18            Q.      Oka y , next picture. W h ere was the

19   p ic t u r e t a k e n ?      W he r e a n d w h e n ?

20           A.       Th at l o o k s l i k e s o m e t h ing t hat w a s

21   tak e n in probably a Penn Station store on top

22   of t h e c abinets behind the counter.

23            Q.     Any t hi n g - -

24           A.       So r r y .

25            Q.     No , go ah ea d .           I ' m s or r y .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 113 of 154

                                                                                   P age 1 6 7
                                   P AUL D ' A U R I A

                A.       Th at r e d t h i n g b e h ind th e p es t s t r i p

 3   is a f l y stick that we would put out to catch

 4   fl i e s that might be flying around and landing

 5   on t h e a rea at night.

                Q.       A n d w h e n did you take this picture?

 7              A.       So me t i me b e t we e n 2 0 1 3 a nd 2 0 1 8 .

 8   Ca n ' t    b e e x ac t .

 9              Q.       Oka y .    A n d d u ring that time period,

10   d o y o u know what you did with it after you took

11   i t ?

12              A.       Pro b a b l y s e n t i t i n t o e i t he r J il l o r

13   so m e b ody at facilities.

14              Q.       Y o u d o n 't recall?

15                       MR. GRAFF :        Th ank y o u .

16              A.       Ye ah , I d o n ' t r e c al l e x a c t l y .

17              Q.       Oka y , next picture. C a n you tell me

18   wh a t     t h at   i s?

19              A.       L et m e f l i p i t o v e r .      Th a t is the box

20   th a t w e , I believe, spoke about earlier, the

21   pho t o t h a t w a s d e l i v e red to S t a r b u ck s on E a s t

22   4 5t h S t r e e t w it h p e s t i c i d e s .

23              Q.       Ha v e you ever heard of Pest Control

24   Pr o s ?

25              A.       No .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 114 of 154

                                                                              P age 1 6 8
                               P AUL D ' A U R I A

                     M R. GRAFF :       Obj ection.

              A.     I t h i n k it's some -- somebody, an

 4   Ama z o n s e l l e r .

              Q.     A ll r i g h t .   Ne x t picture.

              A.     Th a t ' s t h e - -

 7            Q.     W h at i s t h a t ?

 8            A.     Tha t ' s the pastry case where I found

 9   t h e p e st strip underneath the bagel rack.

10            Q.     Is t h a t your hand in the picture?

              A.     W it h t h e a r m a n d g l o ve , t h a t 's m e ,

12   y es .

13            Q.     A nd w h a t i s t h a t ?      W a s t hat a ca se, a

14   ref r i g erated case that you' re in?

15            A.     Tha t ' s the pastry case that's facing

16   ou t w a rd towards the customer area. I ' m behind

17   t h e c ou nt er .

18            Q.     A n d t h i s is after hours; correct?

19            A.     Co r r e c t .

20            Q.     Oka y .     A n d a g a in, what, if anything,

21   d i d y o u do with this picture when you took it?

22            A.     I b e li e v e w e s e n t th e p i c t ur e to t h e

23   fa c i l i ties manager.

24            Q.     An d wh o w a s t h a t ?

25            A.     I f o r g et who the facility manager was
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 115 of 154

                                                                                    P age 1 6 9
                               P AUL D ' A U R I A

 2   f o r t h i s store.

            Q.       A n d y o u don't know exactly what year

 4   t h i s was ; c o r r ec t ?

            A.       No .     Som et i m e a f t e r 2 0 1 3 .

            Q•       Okay.

            A.       Migh t    h a v e b ee n 20 15 o r      ' 16 .

            Q•       Next     pi ct ur e .

            A.       T hat ' s a photo of -- photo of behind

10   t h e c o u nter at Starbucks near the condiments.

11   Th e r e are two pest strips in the photo near the

12   foo d .     T h re e , I ' m s o r ry , t h r e e

13          Q.       Wh e n w a s it

14          A.       - - p e s t st r i p s .

15          Q.       W h en w a s i t t a k e n ?

16          A.       2 0 15 or    2 0 16 , b ut      I ' m not   po s i t i v e .

17          Q.       A n d w h at , if anything, did you do

18   w it h i t w h e n y o u t o o k i t ?

19          A.       I t oo k a l o t o f p h o to s i n t ha t s t o r e ,

20   a n d I k now we -- pretty sure Jill emailed that

21   par t i c ular store to facilities because I found

22   abo u t 1 5 o f t h o s e i n th e s t or e t ha t n i g h t .

23          Q.       Ne x t p i cture.

24          A.       Th at ' s a n e m a i l f rom m e t o A l lo y a t

25   fa c i l i ties . I c a r bon copied Ms. Shwiner. I
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 116 of 154

                                                                                  P age 1 7 0
                                  P AUL D ' A U R I A

 2   s ai d :        "Hi, Alloy. I         f o und some roaches at bar

 3   ar e a and back line. T h e y need to clean a bit

 4   mo r e . "      Ty po .   "Also have pest strips s i t t i n g

 5   at   t h e CBS c o u n t e r . "

                Q.     Wh a t ' s CBS?

 7              A.      CB S i s , I b e l i e ve , th e c ol d b e v e r a g e

 8   st at i o n f o r S t a r b u c k s .

 9              Q.      Oka y .    D i d A l loy respond to you in

10   co n n e c tion with this email?

                A.      He m a y h ave responded to me or Jill.

12   I d o n ' t r e m e m be r e x a c t l y .

13              Q.     Ne x t p i cture.

14              A.     L oo k s l i k e i t ' s a D e p a r t m ent o f

15   He a l t h inspection for store at Union Square

16   We s t .

17              Q.     Ne x t p i cture.

18              A.      Th i s i s a D e p a r t m ent o f H e a l t h

19   ins p e c tion for a store in Queens.

20              Q.     Wha t , if anything, did you do with

21   th i s d o cument when you received it?

22                     M R. GRAFF :        Obj ection.

23              A.      I f I to o k a s c r e e n s hot o f it , I m i g h t

24   h av e s e n t i t t o m y a t t o r n ey , bu t I d o n' t

25   re m e m ber this one. W e d i dn't service Queens,
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 117 of 154

                                                                            P age 1 7 1
                               P AUL D ' A U R I A

 2   so I do n ' t k n ow .       I do n ' t k n o w w h y .

             Q.       Ne x t p i cture.

             A.       Th i s i s a H e a l t h i n s p e c t ion at 3 3 0

 5   M a d i son for pesticide use. E i t her me or Jill

 6   d id t h a t .    I do n ' t r e m e m ber wh o pu t t h e

 7           Q.       Ne x t p i cture.

 8           A.       An d t h i s is a picture, I believe, of

 9   t h e s ame box from earlier in the set.

10           Q•       O kay.    N ext picture.

             A.       I think th a t 's it .

12                    T HE REPORT ER :       I f w e c ould pause

13           just a moment.

14           ( Recess t a k e n . )

15                    M R. WEBER :      A n y m ore documents,

16           Rebecca?

17                    M S. GOLDSTE IN :       W e d o have a few

18           more.

19                    MR. WEBER :       Ok ay .

20           (D'auria Exhibit No. 31 was marked for

21           identification.)

22   BY MR . WEB E R :

23           Q.       L et ' s l o o k a t E x h i bi t 3 1 , i f y o u

24   w ou l d .   T el l m e w h a t t h a t i s .

25           A.       I t ' s an email from myself to
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 118 of 154

                                                                                 P age 1 7 2
                                  P AUL D ' A U R I A

 2   M s . S h w iner .       L oo k s l i k e I w a s t e l l in g he r t h e

 3   fl o o r s weren't being cleaned properly and they

 4   we r e buy i ng c a n s o f Rai d - -

                Q.      Wh a t l o cation - -

                A.      - - f or - -

                Q.      - - was t h i s ?

                        (Reporter clarification.)

                A.      W e st - - 7 4 0 3 ?    I ' m not sure .    I th ink

10   th at ' s 3 5 t h S t r e et , 3 4th an d 7 th , bu t I 'm n o t

11   po s i t i v e .

12              Q.      Ok ay .    You s ay :      " Worse than l a s t

13   wee k .         T h e y buy bleach and fly spray. N o f a n

14   o r c l e a ning . M y p a tience gone."

15                      What are you referring to?

16              A.      Th e y w e r en't cleaning the floors. W e

17   h a d t o ld them that a good opportunity after

18   cl e a n ing the floors was to buy a floor fan to

19   d r y o u t the cracks and crevices in the tiles,

20   a n d t h at would help stop the breeding of the

21   fru i t f l i e s .

22              Q.      A n d w h at , if anything, did you do

23   w it h t h i s d o c u m en t o t he r t ha n s en d it t o J i l l ?

24              A.      Th at ' s a l l I d i d w a s s en d t ha t t o

25   Ji l l .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 119 of 154

                                                                           P age 1 7 3
                                  P AUL D ' A U R I A

                Q.   Oka y .       N e x t p age or document. W h a t

 3   do we h a v e h e r e ?

                A.   Th a t l o oks like the aerosol cans

 5   fr o m - - the aerosol receipt from the pesticides

 6   ea r l ier in the last exhibit.

 7              Q.   Ne x t p a ge .       W h a t do we have here?

 8              A.   Tha t ' s a picture of a fly strip, a

 9   pe s t s t rip on a desk at 50 Lexington Avenue on

10   t h e m a n ager's desk, I believe.

                Q.   A n d w h o was the manager there?

12              A.   I      d o not   k now .

13              Q.   A n d d o you know who put the pest

14   s t r i p t he r e ?

15              A.   No,      I   do not .

16              Q•   And w h e n      wa s t hi s ?

17              A.   I couldn't tell y ou .             N o t sure what

18   d at e .

19              Q.   A n d w h at , if anything, did you do

20   w i t h t his photograph?

21              A.   I gav e i t t o J i l l .

22              Q.   Oka y , next page. W h a t do we have

23   he r e ?

24              A.   So m e k ind of inspection for

25   St ar b u c k s , w h ic h I 'm no t f a m i l iar w it h i t .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 120 of 154

                                                                                     P age 1 7 4
                                    P AUL D ' A U R I A

              Q.          Ok ay , n e xt    p ag e .

              A.          I b e li e v e t h a t ' s th e s am e p h ot o f r o m

 4   a f ew p ag e s b a c k .

              Q•          G ot it .     O ka y , w h a t d o w e h a v e h e r e ?

              A.          Looks like an inspection from

 7   St a r b u c k s .

 8            Q.          Wha t , if anything, did you do with

 9   th at d o c u m e n t ?

10            A.          I d o n ' t - - I d o n ' t r e c al l s e e ing t h a t

11   doc um e n t .

12            Q.          Oka y .     N e x t p a ge. what is that?

13            A.          Th a t i s a manager's desk, and there' s

14   a e m a i l -- let me just blow it up. I c a n' t

15   re ad t h a t .        T h a t ' s a n e m a i l f rom m e t o

16   M s . S h w i n e r a b ou t th e 5 0 L e x i n g ton A v e n u e

17   st or e .

18                        And I     wr ot e :    " I didn't notice t h e

19   DDV P s t r i p u n t i l a f te r I sa t d ow n an d w r ot e o u t

20   t h e wor k o r d er . "

21                        And the photo shows my receipt on the

22   de s k and a pest strip sitting in the corner of

23   t he desk .

24            Q•          And was this a private office?

25            A.          No, this is the manager's office in
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 121 of 154

                                                                             P age 1 7 5
                                   P AUL D ' A U R I A

     t he o p e n b a c k r oo m .

              Q.    A n d y o u were authorized to enter the

     o ff i c e ?

              A.    Ye s , I        wa s .

              Q.    W h o g a v e the authorization?

              A.    St a r b u c k s .

              Q.    Oka y .         A n d d i d you ask the manager

     how the pest strip got there?

10            A.    No .       I    nev er      s aw t h e m a n a g e r .

              Q.    D i d y o u ask on your report of how the

12   pest strip got there?

13            A.    No ,   I       d i d not .

14            Q.    D i d y o u ever follow up with anyone at

15   Starbucks as to why and how that pest strip got

16   t her e ?

17            A.    N ot t h a t p a r t i c u la r s t r ip , n o .

18            Q.    D i d y o u follow up with anyone at AVP

19   on how that pest strip got there?

20            A.    I em ai l e d t o J i l l , an d I - - a s f a r a s

21   I know, she would always email my concerns to

22   Starbucks, someone at Starbucks.

23            Q.    Ok ay , n e xt           p ag e .

24            A.    Tha t ' s a pest strip on a counter, an

25   email that I showed my sister that's sitting on
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 122 of 154

                                                                                      P age 1 7 6
                                       P AUL D ' A U R I A

 2   th e b a r near an open mocha container.

              Q.          Is t h a t the sister you referred to

 4   be f o r e ?

              A.          Ye s , s am e s i s t er .

              Q.          L ar a i ne ?

              A.          Co r r e c t .

              Q.          A n d w h y did you send it to her?

              A.          I w ou l d t e l l he r a b ou t it , an d e v e r y

10   on c e i n a while I would show her a picture.

              Q•          Okay, next picture.

12            A.          I'm not seeing anything on page 9.

13                        M S. GOLDSTE IN :           Th a t page is a

14            b la n k .

15                        M R. GRAFF :          I ' m s h ow ing blanks

16            unti l       p ag e 14 .

17                        M R. WEBER :          A l l r i g h t , t h ere w e g o .

18            Q•          Identify this document, or this page.

19            A.          I 'm not -- I 'm no t f a m i l iar w i t h

20   th at .        T h at ' s a d o c u m en t f rom Mr . F o x ' s t ime a t

21   St a r b u c k s .

22            Q•          How did you get this document?

23            A.          I'm not aware of this document.

24            Q.          D i d y o u ever see it before?

25            A.          Ne v e r .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 123 of 154

                                                                           P age 1 7 7
                              P AUL D ' A U R I A

              Q.   Oka y , next document. E v e r see this

 3   on e ?

              A.   No .

              Q.   Ne x t d o cument or page. W h a t 's this?

 6   Ev er s e e i t b e f or e ?

              A.   Never ,     no.

              Q•   Who's in this picture?

              A.   T hat looks l ike R a f a e l .

10            Q.   Whi c h one is Rafael?

              A.   I b e l i eve he's the one in the dark

12   sh i r t holding a Starbucks bag.

13            Q•   Know anybody else in the picture?

14            A.   No,    I   do not .

15            Q•   Okay, next picture.              S a m e question.

16            A.   J ust looks l ike R a f a e l .

17            Q•   Okay, next picture.

18            A.   That ' s    i t .

19                 M R. WEBER :        L e t m e ask you a

20            question.       H e r e we go . L e t me show you

21            Exhibit 32 and ask you if you can

22            identify it.

23            (D'auria Exhibit No. 32 was marked for

24            identification.)

25                 M R. GRAFF :        T h i s a p p e a r s to b e 1 5
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 124 of 154

                                                                                 P age 1 7 8
                                 P AUL D ' A U R I A

             pages of text. I s t h ere anywhere you

             w ant him to s t a r t ?

 4   BY MR . WEB E R :

             Q.      Wel l , let me just ask, did you

 6   r ec e i v e a n y o f t h e s e p a g e s ?

 7           A.      P age 1 , I d o n ' t t h in k I' ve ever

 8   rec e i v e d t h a t .     Go t o t h e n e x t o n e .      No, I

 9   do n ' t t h i n k I r e c e i ved t h a t .

10           Q.      Ok ay .

             A.      W a n t m e to just go through each one?

12           Q.      Yea h , go through quickly and see if

13   y o u r e c eived any of them.

14           A.      Ok ay .       T h e s e w e r e no t e m a i l s t ha t I

15   w a s c o p ied on . T h e se were about a store which

16   h a d a p h orid fly problem, I believe, that was

17   or i g i n ated in the French drains.

18                   M R. WEBER :         Okay .       We wi l l go to

19           t he next do c um e nt , t h e n .

20           (D'auria Exhibit No. 33 was marked for

21           identification.)

22   BY MR . WEB E R :

23           Q.      Sh o w i n g you Exhibit 33, I' ll ask you

24   if y o u' ve ever seen this document.

25           A.      No ,      I ' v e nev er   s e en t h i s .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 125 of 154

                                                                             P age 1 7 9
                               P AUL D ' A U R I A

                    M R. WEBER :        Okay .       Ne x t document.

              (D'auria Exhibit No. 34 was marked for

             identification.)

 5   BY MR . WEB E R :

             Q.     A ll r i g h t , l e t ' s l ook at t h i s

 7   Ex h i b it 34 . H a v e you seen this document

 8   be f o r e ?

             A.      I b e li e v e I s a w t h i s .    M ay b e t h e y

10   fo r w a r ded it to Jill or Jill showed me an email

11   ab o u t this particular situation.

12           Q.     A n d w h at , if anything, did you do

13   w h en J i l l b r o u gh t it t o y o u r a t t e n t i o n ?

14           A.      I t o l d h e r t h a t th e e m p l o yee wh o d i d

15   th a t wa s totally wrong, and I believe she

16   su b s e q uently fired him.

17           Q.      D i d y o u ever leave pesticides at any

18   St a r b u cks store for any use by anybody else?

19           A.     N ot m e .     No , I n ever did.

20           Q.      Do y o u k n o w o f any b o d y w h o d i d ?

21           A.      Oth e r t han this one person who worked

22   f o r u s for a short time, that was the only time

23   th at I k n o w o f .

24           Q•     Who wa s      t hat ?

25           A.      I think his n ame wa s M ar k o r M a r c o .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 126 of 154

                                                                              P age 1 8 0
                               P AUL D ' A U R I A

             Q.     L as t    n ame ?

             A.     I d o n ' t k n o w w h a t hi s l as t n am e i s .

             Q.     Oka y , next document.

                    M S. GOLDSTE IN :         T ha t ' s a l l t h e

             d ocument s .

 7           Q.     Mr . D ' auria, have you given us, to

 8   yo u r b est recollection, all the communications

 9   w i t h S t arbucks regarding use of pest strips at

10   t he st or es ?

             A.     Ye s , I believe I' ve given everything.

12   I ' ve searched everywhere all my devices,

13   dr i v es .

14           Q.     A n d y o u r testimony today is your best

15   re c o l l ection of all the times that you

16   co m m u n icated with Starbucks about pest strips

17   i n t he s t o r e s ?

18           A.     Ye s .     W a s i t i n c l u d ed ?   M a y have been

19   de l e t ed over the years, but I' ve given

20   ev er y t h i n g t ha t I c o u l d f i n d .

21           Q.     Oka y .     A n d w hen you alerted someone

22   at S t a r bucks regarding pest strips, did you

23   al s o a l ert someone at AVP regarding the pest

24   str i p s in a particular store?

25           A.     Ye s .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 127 of 154

                                                                                 P age 1 8 1
                                 P AUL D ' A U R I A

             Q.      A n d y o u' ve testified today about all

     those communications?

             A.      Ye s .

             Q.      We r e yo u aware of any actions

     Starbucks took once they received

     communications from you about pest strips in

     t he s t o r e s ?

                     M R. GRAFF :         Obj ection.

10           A.      I d o n ' t know of any actual actions

     that were taken.               B e s i des an email or two sent

12   out, I don't think any actual action was taken

13   to stop this.

14           Q.      Wel l , were you aware of email sent

15   out from Starbucks managers to store managers?

16                   M R. GRAFF :         Obj ection.

17           A.      Se nt t o s t o r e m a n a g e r s ?

18           Q.      I f y o u k now .

19           A.      I w ou l d n ' t k n ow .         I w o u l d n 't know .

20           Q.      D i d y o u ever see any communications

21   from Starbucks managers to store managers

22   regarding the use of pest strips?

23           A.      I b e l i eve there was one where someone

24   s aid FYI .          I t h i n k t h a t wa s i n on e d i s t r i c t ,

25   a nd t h a t   was
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 128 of 154

                                                                             P age 1 8 2
                                   P AUL D ' A U R I A

                 Q.     A r e y o u aware of any action -- I'm

     s orr y .

                 A.     N o , I t h i n k t h a t wa s th e o n l y on e I

     r ec a l l e d .

                 Q.     A r e y o u aware of any actions that

     Starbucks took to prevent the use of pest

     strips in the stores?

                 A.      I ' m n o t aware of any actions to

10   preven t         t ha t , no .

                 Q.     L e t m e ask you this question. W h e n

12   d id you f i rst m eet R a f ae l F o x ?

13               A.      I n April of 2 0 1 9 .

14               Q•     And how did you meet him?

15               A.     We met a t       a m e e ti ng - -

16               Q.     An d wh o - -

17               A.      -- at our attorney's office.

18               Q.     A n d w h o arranged the meeting?

19               A.      Ou r   at t o r ney .

20               Q.     A n d h o w did you get to meet your

21   att o r ne y ?

22               A.      Yo u m e a n in person, or the first

23   c ont a c t ?

24               Q.      H o w d i d you learn of your attorney?

25                       How did you first become aware of
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 129 of 154

                                                                                 P age 1 8 3
                                    P AUL D ' A U R I A

 2   h i m?

              A.          I w a s f i rst sent an email by

 4   M r . G r a f f i n N o v e m be r o f 2 0 1 8 .

              Q.          A n d h o w did Mr. Graff become aware of

 6   y ou ?

 7            A.          I b e l i eve they found a video I had

 8   pos t e d on YouTube of pest strips in a

 9   St a r b u c k s .

10            Q.          A nd t h i s i s i n A p r i l o f   '18?

              A.          N o , h e - - t h e e m a i l t ha t Mr . G r a f f

12   se nt m e w a s i n N o v e m be r o f 2 0 1 8 .

13            Q.          G o t i t , okay . A n d w hat did he say in

14   th at e m a i l ?

15            A.          He a sk e d m e i f I w a s t h e p e r so n t h a t

16   h a d p o s ted the video, and he was representing a

17   cl i e n t and wanted to know if he could speak

18   w i t h me .

19            Q.          Oka y .    W h a t did you say?

20            A.          I t o l d h i m t hat it was me who posted

21   t h e v i d eo, and I was in the middle of moving

22   out o f N e w Y o r k an d I w o u l d c o n t act him i n a

23   f ew d ay s .

24            Q.          A n d d i d you contact him a few days

25   l at e r ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 130 of 154

                                                                               P age 1 8 4
                              P AUL D ' A U R I A

            A.      Ye s .

            Q•      How did you contact him?

            A.      I believe we spoke on the phone.

            Q.      A n d w h at did you say to him and what

 6   d i d he s ay t o y ou ?

            A.      Ju st w a n t e d t o k no w a b ou t D D V P .

            Q.      Te l l m e the whole conversation.

            A.      I w ou l d n ' t r e m e m ber th e w h o l e

10   c o nv er s a t i on no w .

            Q.      Gi v e m e the overview.

12          A.      He w a n ted to know basically the

13   amo u n t o f D D V P t h a t I e n c o u n t e r ed .   I f, y o u

14   kn o w , what his client was telling him was

15   v a l i d . W a n t ed to know if anything happened to

16   m e i n S t arbucks concerning pesticides.

17          Q.      A nd W h a t ' d yo u t e l l h i m ?

18          A.      I c o nf i r m e d w h a t hi s c l i ent t ol d h i m ,

19   a n d I t old him my story.

20          Q.      Te l l m e what you said. W h e n you say

21   y ou r s t o r y , wh a t d i d y o u s ay ?

22          A.      I t o l d h i m I w a s e x p o se d to t h e s e

23   che m i c als for years. I t o ld him I was

24   bas i c a lly walking into stores and the bug bombs

25   or f o g g ers were going off, and it was
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 131 of 154

                                                                                    P age 1 8 5
                               P AUL D ' A U R I A

 2   h ap p e n e d o n , y ou k n o w , a nu m b e r o f oc c a s i o n s .

              Q.     A n d h o w long did that telephone

 4   c o nv e r s a t i on t ak e ?

              A.     I d o n ' t r e m e m b er .    P ro b a b l y a t l e a s t

 6   h al f an ho ur .

 7            Q.     A n d y o u mentioned a couple things

 8   th a t you said to him.              W h a t else did you say to

 9   h i m?

10            A.     I don ' t remember.

              Q.     Wha t ' d he say to you?

12            A.     Bas i c a lly asking me about my time

13   se r v i c ing Starbucks and the chemicals and

14   pes t i c ides that I encountered when I was

15   em p l o yed at Starbucks.

16            Q.     A n d w h at pesticides did you tell him

17   y ou enc o u n t e r e d ?

18            A.     Th e n o - pest strips, various other

19   sto r e - b o u gh t c h e m i c al s l ike R a id , Ho t S h o t ,

20   aer o s o l cans . T h e CB-80 was also used. M o s t ly

21   ov er - t h e - c o u n ter s t uf f l ike R a i d .

22            Q.     Y o u s a y mostly over-the-counter

23   stu f f .     I s t h ere any materials that you

24   m e nt i o n e d t o h i m t h a t wa s no t o ve r th e c o u n t e r ?

25            A.     CB - 8 0 i s n ' t r e a lly a n
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 132 of 154

                                                                                        P age 1 8 6
                                 P AUL D ' A U R I A

 2   ove r - t he-counter product. Y o u c an't walk into

 3   a H o m e Depot and order it. Y o u c an't walk into

 4   a h a r d w are store. U s u a lly, you have to buy

 5   th o s e by -- buy those from a licensed pesticide

 6   s al e s pe r s o n o r c om p a n y .

             Q•       Where      d i d y o u s e e t h e CB- 8 0 ?

             A.       CB-80 I saw in a number of stores in

 9   t h e Ci t y .

10           Q.       How m a n y ?

             A.       M any .         T oo m a n y t o c o u n t .   I c o u l d n' t

12   g i v e y ou a num b e r .

13           Q.       App r o x imately how many?

14           A.       Pr o b a b l y o v e r     2 5 t o 5 0 st o r e s .

15           Q.       Ov e r the years that you worked at the

16   St a r b u c k s s t o r e s ?      An d - -

17           A.       Ri ght .

18           Q.       D i d y o u ever mention to anybody that

19   y o u s aw CB- 8 0 i n t h e st o r e s ?

20           A.       Ye s .

21           Q.       Wou l d that be in your email

22   co m m u n ications that we' ve seen today?

23           A.       I b e l i eve somewhere, yeah, we' ve

24   em ai l e d S t a r b u ck s w it h t ha t i n f o rm a t i o n .

25           Q.       I w a n t t o b e s u r e I u n d e r s t and t h i s .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 133 of 154

                                                                            P age 1 8 7
                              P AUL D ' A U R I A

 2   Ha v e you given us all communications that you

 3   h av e , t h a t yo u m ad e w it h S t a r b u cks or A V P

 4   co n c e r ning chemicals in their stores?

            A.      Ye s .

            Q.      Oka y .    A l l r i ght, so what else did

 7   y o u s a y to your attorney in November 2018

 8   re g a r d ing the chemicals that you came across?

                    M R. GRAFF :       A n d t o b e c l e a r , he w a s

10          n ot -- I wa s no t hi s a t t o r ney at t h e

            time in question.

12                  M R. WEBER :       C o r r e ct, correct.

13          A.      Basically, that's all I remember,

14   and - -

15          Q.      Ok ay .

16          A.      An d w h a tever questions he had for me.

17          Q.      A n d w h at other questions did he have

18   f o r y ou ?

19          A.      I sa i d w h a t e v e r o t h er s he h ad , I

20   don ' t remember, but mostly involved - -

21          Q.      W h at w a s t h e - -

22          A.      - - c h emic a l s .

23          Q.      Wh a t w a s the next communication you

24   h ad w i t h M r . G r a f f ?

25          A.      I d o n ' t remember. H e p r obably should
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 134 of 154

                                                                                     P age 1 8 8
                                P AUL D ' A U R I A

 2   h av e c al l ed - -

             Q.       App r o x imately.

             A.       -- probably within a couple of weeks.

 5   I d o n ' t kn ow .      I don' t

             Q•       D id he call you or did - -

             A.            remember.

             Q•       Did he call you or did you call him?

             A.       He probably called me.

10           Q.       A n d w h at was the discussion?

             A.       I d o n ' t r e m e m b er , t r u t h f u l ly .   Do n ' t

12   re m e m ber what we talked about.

13           Q.       Ca n y o u give me the general substance

14   of the call?

15           A.       Pro b a bly Starbucks and pesticides.

16           Q.       So t h a t was a couple -- what, is that

17   i n t o De c e m b e r 2 0 1 8 ?

18           A.       Ye s , N o v e m b e r , D e c e m b er , t he n f r om

19   t h er e o n .

20           Q.       Wh a t w a s the next communication you

21   h ad w i t h M r . G r a f f ?

22           A.       Do n ' t r e m e m b e r .    I d o n 't remember.

23           Q.       D i d y o u have any emails with him in

24   No v e m b e r , De c e m b e r 2 0 1 8 ?

25           A.       Wh a t ev e r     we h a d , we t u r n e d o v e r .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 135 of 154

                                                                           P age 1 8 9
                                P AUL D ' A U R I A

            Q.        Oka y .     D i d t h ere come a time when you

 3   re t a i ned him?

            A.        Ye s .

            Q•        When wa s     t h at ?

            A.        I don't have the specific date.

            Q.        Wh a t y e ar ?

            A.        I b e li e v e i t w a s th e en d o f 2 0 1 8 ,

 9   s om e ti m e i n - -

10          Q.        D i d y o u -- did you meet with him when

11   y ou r et ai ne d h i m ?

12          A.        No .

13          Q.        Ov er t h e p ho n e ?

14          A.        Ye s .

15          Q.        D i d h e s end you a retainer or

16   en g a g ement letter?

17          A.        Yes.

18          Q•        And what's your financial arrangement

19   w i t h h i m?

20          A.        Contingency arrangement.

21          Q•        I'm sorry, I didn't hear you.

22          A.        A contingency arrangement.

23          Q•        And what's the contingency?

24          A.        I believe it's 35 or 40 percent.

25          Q.        Oka y .     A n d w hen you were retained by
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 136 of 154

                                                                               P age 1 9 0
                               P AUL D ' A U R I A

 2   hi m , did anyone else retain Mr. Graff at that

 3   t i me ?

                A.   I b e li e v e o n l y R a f ae l Fox wa s t h e r e

 5   w i t h m e at the time on a retainer.

                Q.   Oka y .      A n d d i d you bring in Jill

 7   Sh w i n er into the case?

 8              A.   A r i G r a f f a s k e d m e i f I c o u l d ge t i n

 9   to u c h w ith Jill and -- because she might have

10   mo r e i n formation.

                     M R. GRAFF :       I ' d l i k e t o c a u t io n y o u

12              that if this happened after you signed

13              the retainer agreement, then that is an

14              attorney-client communication, so try to

15              be careful on the topic.

16                   T HE WITNE SS :       Okay .        Co u l d y o u

17              repeat the question?

18                   MR. W E B ER :     Su r e .

19              Q.   D i d y o u reach out to Jill to ask her

20   if s h e w anted to join the lawsuit?

21              A.   I   nev er    a s k ed her      t hat ,   no .

22              Q.   Do y o u know how Jill became a

23   pla i n t iff in your lawsuit?

24              A.   I d o n ' t k n o w t h e c o n v e r s a t ion t h e y

25   h ad , s o I c o u l d n ' t a n swer t h a t .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 137 of 154

                                                                                  P age 1 9 1
                                P AUL D ' A U R I A

              Q.      We r e yo u in touch with Jill after you

 3   l ef t   AVP ?

              A.      N o , n o t for six months.

              Q.      W h en d i d y o u l e av e A V P ?

              A.      Oh , s o m e t i m e mi d J un e o f 2 0 1 8 .

 7            Q.      And w h y d i d y ou l eav e ?

 8            A.      Bas i c a lly, we lost the account and

 9   t h er e w as n o w o r k f o r me .

10            Q.      Wh e n yo u say they lost the account,

11   wh a t   ac c ou nt ?

12            A.      St a r b u c k s a c c o u n t .

13            Q.      D id t h e y s t i l l h av e th e S t o c k

14   Exc h a n g e a n d M e t h o d ist H o s p i t a l ?

15            A.      No .     Th e A m e r i c a n S t oc k E x c h a n ge , I

16   bel i e ve, was sold and closed. N e w York

17   Me t h o d ist was being used -- being serviced by

18   ano t h e r c om p a n y .

19            Q.      Oka y .     S o t h e y lost all three

20   a c c o u n t s i n t h e mi d d l e o f      20 18 ?

21            A.      No , t h at was previous. P r e v ious

22   yea r s , those accounts were terminated. T h e

23   Sto c k E x c h a n g e wa s s o ld , I t h i nk , in 2 0 0 7

24   m ay b e .    A nd M e t h o d i s t H o s p i t al , I t h i nk , yo u

25   kno w , that was a bidding account and I believe
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 138 of 154

                                                                                     P age 1 9 2
                                     P AUL D ' A U R I A

 2   an o t h er company won the contract.

              Q.          I n 2 0 17 a n d ' 18 , wh a t c o m p a n i e s w e r e

 4   y o u p e r sonally working at or for?

              A.          In 2 0 1 7 , I w o r k e d fo r AV P P e s t

 6   Co n t r o l .

 7            Q.          N o , w h a t I m e a n i s w h er e di d A V P

 8   a s s i gn y ou i n 2 017 a n d 2 0 1 8 ?

 9            A.          St a r b u c k s .

10            Q.          Any w h e r e el s e ?

              A.          Occ a s i onally -- occasionally, I would

12   d o a s e r vice for Walgreens or Duane Reade if

13   t h ey ne e d e d h e l p .

14            Q.          D i d y o u ever see any pest strips in

15   Wa l g r e e n s ?

16            A.          I   nev er    d i d , no .

17            Q.          So A V P l o s t t h e S t a r b u ck s a c c o unt i n

18   m id 2 0 1 8 ; i s t h a t r i g h t ?

19            A.          Th a t ' s c o r r e c t .

20            Q.          Is t h a t when they closed the

21   bu s i ne s s ?

22            A.          N ot t h a t I k n o w o f .     I le f t i n J u n e

23   of 2 0 1 8 . I d o n 't know exactly what happened

24   a ft e r I l e f t .

25            Q.          A n d d i d anybody tell you why AVP lost
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 139 of 154

                                                                                 P age 1 9 3
                                P AUL D ' A U R I A

 2   t h e St a r b u c k s a c c o u n t ?

             A.       I b e l i eve that they were taking away

 4   a l o t o f stores and giving them to another

 5   co m p a ny , and I think they were going to give us

 6   li k e 2 0 stores maybe. A n d I said basically,

 7   y ou k n o w , n o t h in g I ca n d o w i t h t h at .        I can' t

 8   rea l l y work full time, so I think they just

 9   s ai d , y o u k no w , w e - - we c an ' t       k eep P a u l o n , s o

10   I -- I w a s g o n e .         I do n ' t k n o w e x a c tly w h a t

11   ha p p e ned after that.

12           Q.       Do y o u k n o w w h e n J i l l l e f t ?

13           A.       Tru t h f u l l y , I d o n ' t k n o w .

14           Q.       A nd w h e r e d i d yo u w o r k a f te r A V P ?

15           A.       A ft e r A V P , I s t a r te d p u t t in g i n

16   ap p l i c ations, a City job, couple of other

17   co m p a n ies . I w a s engaged at the time, and then

18   I d e c i ded I was going to move to Pennsylvania,

19   and I d i d n ' t w or k a n y m or e in Ne w Y o r k .

20           Q.       D i d y o u stop looking for work in

21   Ne w Yo r k a f t e r     J u ne   '18 ?

22           A.       I s t o p ped looking probably September,

23   Oc t o b er . A l o t of companies have their summer

24   hir e s a lready done. B y t hat time, there' s

25   rea l l y not a lot of openings, especially in the
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 140 of 154

                                                                                    P age 1 9 4
                                   P AUL D ' A U R I A

 2   f al l .

                Q.      Wh e n did you -- got it. W h e n did you

 4   fi r s t start looking for work after June '18 ?

                A.      W it h i n a w e e k .

                Q.      A n d w h ere did you look for work?

 7              A.      I c h ec k e d a l o t o n t h e i n t e r n et .      I

 8   w a s l o o king at a lot of City postings for

 9   dif f e r ent jobs not related to pest control. I

10   w a s l o o king for a lot of City jobs. C o u ple of

11   pe s t c o ntrol jobs I put in for.

12              Q.      Wha t ' s the first job or work you had

13   af t er     June     '18 ?

14              A.      Th e f i r s t w o r k I h a d , I w o u l d h a v e

15   i n P e n n sylvania, I started working for a

16   me d i c a l alarm installation company.

17              Q•      When?

18              A.      That      w a s J un e o f   2 019 .

19              Q.      Be t w e e n J u n e 2 0 1 8 a n d J u n e 2 0 1 9 we r e

20   y ou em p l o y e d ?

21              A.      Fr o m 2 0 1 8 t o 2 0 1 9 ?     No .

22              Q.      A n d h o w did you live?

23              A.      On

24                      M R. GRAFF :        Obj ection.

25              A.      On my s av i n gs .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 141 of 154

                                                                                    P age 1 9 5
                                  P AUL D ' A U R I A

             Q.        Wh a t i n come?

             A.        Ye a h .    On s av i n g s .

             Q.        Sav i ng s ?

             A.        Ye a h .

             Q.        An d i n J u n e      ' 19, w h e r e d i d y ou b eg i n

 7   wo r k i n g ?

             A.        A c o m p any in Pennsylvania called

 9   Med S c o p e .

10           Q.        A n d t h a t 's the medical installation

11   c om p a n y ?

12           A.        Co r r e c t .

13           Q•        How l on g       d i d y ou w o r k t h er e ?

14           A.        I worked th ere up u n ti l - - f rom J u n e

15   o f 2 0 1 9 t o M a r c h o f t h i s y e ar , w he n th e C O V I D

16   v i r u s st a r t ed .

17           Q.        Wh a t w a s your job at the medical

18   al a r m installation company?

19           A.        B asi c a l l y , I w o u l d t ak e th e d i f f e r e nt

20   ala r m systems that the local counties would

21   gi v e t o elderly and disabled people and I'd go

22   o u t t o t heir homes and show them how to

23   ope r a te, how to test the equipment should they

24   ev er ne e d i t .

25           Q.        And wh a t w a s y o u r s al ar y ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 142 of 154

                                                                             P age 1 9 6
                                   P AUL D ' A U R I A

              A.        Sal a r y went by the amount of miles

 3   t h at   I    d r ov e .

              Q.        App r o x imately how much did you earn?

              A.        Oh ,    l i k e p er   d ay ?    Pe r   week ?

              Q.        Ei t h e r .

 7            A.        Oh , s o m etimes 200, 2- to $300 a week.

 8            Q.        Oka y .        A n d s i nce March 2020, have you

 9   be en w o rk i n g ?

10            A.        No .

              Q.        A n d w h a t form of income, if any, have

12   y ou b ee n r ec e i v i n g ?

13            A.        I g o t u n employment after I stopped

14   wo r k i ng because of the virus, and I collected

15   un e m p loyment for maybe four weeks, five weeks.

16                      A nd then I r e c e i ved my 9 / 1 1 V i c t i m s

17   Com p e n s a t io n F u nd , an d I

18            Q.        Is th a t the 225?

19            A.        Ye s , r i g h t .

20            Q.        A n d w h e n did you receive that?

21            A.        I t h i n k it was July 3 .

22            Q.        Of t h i s year?

23            A.        Co r r e c t .

24            Q.        Wh a t i s your claim for damages in

25   t h i s c as e ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 143 of 154

                                                                                      P age 1 9 7
                                    P AUL D ' A U R I A

                          M R. GRAFF :       Obj ection.

              Q.          Wh a t are you claiming?

              A.          Cou l d you rephrase that? W h a t do you

 5   me a n , w h a t a m I c l a i mi ng ?

              Q.          Ye ah .    You k no w , w h a t a r e y o u s e e k i n g

 7   fr o m S t arbucks in this case by way of damages?

                          What do you want to recover?

                          What's your request for damages?

10            A.          Th e m a x i m u m t h a t

                          M R. GRAFF :       Obj ection.

12            A.          Th e m a x i m u m t h a t

13            Q.          L e t m e ask you a different way. W h a t

14   da m a g e s did you suffer?

15                        What have you suffered as a result of

16   St a r b u c k s '    ac t i o n s ?

17            A.          I ' ve suffered a lot of emotional

18   di s t r e ss . I w a s always being exposed to

19   ch e m i c als that -- pretty unexpected. I h a d

20   nu m e r ous occasions of pesticides. I w o uld walk

21   in t o v a pors when I wasn't prepared for it.                           I

22   w a s w a l king in on, you know, chemicals dripping

23   fr o m th e ceiling at times. I s u f fered

24   emo t i o nally . I w a s worried about people' s

25   hea l t h . I w a s worried about my own health, the
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 144 of 154

                                                                           P age 1 9 8
                                       P AUL D ' A U R I A

 2   lon g - t erm effects of chemicals. I w o uld worry

 3   th a t i f anybody ever sued Starbucks, I would - -

 4   y o u k n ow , could lose my license or my

 5   li v e l i hood over the course of all those years

 6   of t h o se incidents.

 7             Q.       Dur i n g the times that you were

 8   ex p o s ed to pest strips, did you see any doctors

 9   bec au s e o f t hat              ex po s u r e ?

10             A.       No .

               Q.       D i d y o u see any kind of healthcare

12   pr o f e s sional as a result of your exposure to

13   pe s t    st r i ps ?

14             A.       No .

15             Q.       D i d y o u see any psychologist or

16   ps y c h i atrist or mental health worker as a

17   r e s u l t o f y ou r - -

18             A.       No .

19             Q.       -- exposure to pest strips or any

20   si m i l ar products?

21             A.       No,        I   d i d not .

22             Q•       Do you take any medicines,

23   pre s c r iption or over the counter, as a result

24   of y o u r exposure to any chemicals while working

25   f or     St a r b u c k s ?
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 145 of 154

                                                                                 P age 1 9 9
                                  P AUL D ' A U R I A

             A.         No .

              Q.        Ha v e you been examined by a physician

 4   ov e r th e last five years?

             A.         Ye s .

              Q.        W h at d o c t o r ?

 7           A.         Fo r - - it would depend on what you

 8   w ant t o k n o w , w h a t h e a l th .           I ' ve seen a lo t o f

 9   do c t o r s because of my lymphoma.

10            Q.        Oka y .     N o t r e lated to your lymphoma.

11   Ha v e you seen any doctors unrelated to your

12   l y mp h o m a ?

13           A.         A r e g u lar family physician for - -

14            Q.        Just     f o r c hec k u p s ?

15           A.         -- general medical -- yes.

16            Q.        A n d w h ich doctors did you see as your

17   ge n e r a l internist?

18           A.         I s a w r e gular doctors in Staten

19   Is l a n d , and I have a regular doctor here in

20   Pe nn s y l v a n i a .

21            Q.        A n d o t her than your lymphoma, was

22   the r e a -- did they examine you and found that

23   y o u w e r e in reasonably good health?

24           A.         Ye s .

25                      M R. GRAFF :       Obj ection.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 146 of 154

                                                                                  P age 2 0 0
                               P AUL D ' A U R I A

             Q.      Wh at ' d y ou an s w e r ?

             A.      Ye s .

             Q.      A s a r e s ult of the conditions that

 5   y o u c l aim you experienced when you were at

 6   St ar b u c k s , t el l me w ha t e f f ect t h os e - - t h a t

 7   ex p o s ure had on you. W h a t was the impact?

 8           A.      Th e i m p act was I was generally afraid

 9   of w h a t was happening at the time in Starbucks.

10   Ju s t b l atant disregard for safety by Starbucks

11   f o r m y s e lf, their own employees, customers,

12   ot h e r vendors . I w o r ried about -- like I said,

13   I w o r r ied about losing my license should anyone

14   ev e r try to blame me for pesticides that

15   St ar b uc k s w a s a p p l y i n g .

16           Q.      An y t h ing else?

17           A.      Wor r i ed about my livelihood, worried

18   ab o u t losing my job.

19           Q.      R igh t .    A nd d i d t h a t h av e a n y - -

20   oth e r than worrying, did those concerns have

21   a n y o t her impact on your life?

22           A.      Th o s e c o n c e r n s ?   I   wo u l d b e e x t r a

23   c are f u l w h e n I w o r k ed , m or e t ha n u s u al .         Af ter

24   I h a d m y lymphoma, I was sort of in a

25   hei g h t ened state of alert, knowing that
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 147 of 154

                                                                                  P age 2 0 1
                                 P AUL D ' A U R I A

 2   che m i c als in the long run or down the road

 3   co u l d have a chronic effect on my health.

             Q.         A n d w h e n did you first get lymphoma?

             A.         I w a s d i agnosed with lymphoma in

 6   Fe b r u a r y o f    2 01 7 .

 7           Q.         A n d d i d your doctors advise you that

 8   th a t l ymphoma was a result of the 9/11

 9   ex p o s u r e ?

10           A.         Th e y d i d n o t ,   no .

             Q.         D i d a n y body tell you what the cause

12   of t h e lymphoma was?

13           A.         O f t h e d o c t o r s t ha t I s aw , t hey d i d

14   no t , no .        T h e o nly people that said it was due

15   t o 9 / 1 1 was the 9/11 health program because of

16   m y e x p o sure time near the World Trade Center.

17           Q.         A n d h o w long did you work after 9/11

18   in lo w e r M a n h a t t a n ?

19           A.         I c o n t i nued working regularly in

20   low e r M a n h a t ta n a s p es t c o n t ro l f rom 2 0 0 1 a l l

21   t h e wa y u p t o 2 0 0 9 .

22           Q.         A n d w h ere did you physically work

23   du r i ng t ho s e y ea r s ?

24           A.         I w o rk e d - - a f t e r 9 / 1 1 , I w o r ke d f o r

25   Sta r b u cks during the downtown locations. I
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 148 of 154

                                                                                    P age 2 0 2
                                    P AUL D ' A U R I A

 2   al s o w o rked at the American Stock Exchange two

 3   da y s a we ek, which is about a block and a half

 4   fro m t h e W o r l d T r ad e C e n t e r .

              Q.          Oka y .     A n y o t her effects on your

 6   me n t a l or physical health while working at

 7   St a r b u c k s ?

 8            A.          Ot he r t h a n t h e m e n ta l s t r e ss , n o .

 9   Me n t a l    dur ess .

10            Q.          Oka y .     D i d yo u ever speak to a lawyer

11   by t h e n a m e o f D a v i d G o t t l i e b ?

12            A.          Ye s .

13            Q.          A n d w h e n did you speak to him?

14            A.          I spo k e t o D a v i d - - I t h in k I m e t

15   D av i d i n A p r i l o f 2 0 1 9 , or M a r ch .             April

16            Q.          D i d y o u retain him?

17            A.          - -   o r Ma r c h .

18            Q.          D i d y o u retain him?

19            A.          I b e l i eve we retained his law firm,

20   W igd o r 6 A s s o c i a t e s .

21            Q.          A ll r i g h t .       A nd d i d y o u m e e t w i t h

22   Do u g Wi g d o r ?

23            A.          Ye s .

24            Q•          A nd did you r e t ain Mr . W i g d o r ?

25            A.          At one point we did, yes.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 149 of 154

                                                                                  P age 2 0 3
                                    P AUL D ' A U R I A

              Q.          A n d p r ior to retaining either

 3   Mr . G o t tlieb or Mr. Wigdor, did you have any

 4   dis c u s sions with them about your work at

 5   St a r b u c k s ?

             A.           Ot he r t h a n t h e f a ct s o f t h i s c a s e .

 7            Q.          I 'm s o r r y , o t he r t ha n th e f act w h a t ?

 8           A.           Ot he r t h a n t h e f a ct s o f th e c a se , I

 9   thi n k we discussed the case with Mr. Wigdor and

10   Mr . G o ttlieb.

              Q.          Bef o r e you retained them?

12           A.           I b e l i ev e s o , y e s .

13            Q.          I t h i n k you said you got engaged

14   abo u t 1 8 m o n t h s a go .             Is t hat right?

15           A.           G iv e o r t a k e .     I m e a n , we knew we

16   we r e g o ing to get married. I t w a s

17            Q.          A n d y o u got married; right?

18           A.           Ye s , c o r r e c t .

19            Q.          A n d w h e n did you get married?

20           A.           May o f     2 019 .

21            Q.          Oka y .     S o y o u met a couple years

22   be fo r e t h a t ; i s t ha t r i g h t ?

23           A.           Co r r e c t .

24            Q•          And how did you meet your wife?

25           A.           We actually met online on Instagram.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 150 of 154

                                                                               P age 2 0 4
                                P AUL D ' A U R I A

           Q.          Con g r a tulations.

           A.          Th a n k y o u .

                   M R. WEBER :           T a k e a f i ve-minute

           b reak .

            ( Recess t a k e n . )

 7   BY MR . WEB E R :

 8         Q.          Y o u j u st mentioned some of the

 9   eff e cts of working at Starbucks. S i nce you

10   le f t S t arbucks, do you no longer have those

11   co n d i t ions or feelings?

12                     THE WITNESS :        Yo u ' r e b r e a k i n g u p a

13         l ittle bit .            I t s o u nds like

14                 M R. WEBER :           Okay .      L et m e - - i s

15         t hat any be t t e r ?

16                     T HE WITNE SS :      Co u ld be my phone.

17                 M R. WEBER :           O k a y , let me ask you

18         a gai n .

19         Q.          Y o u j u st testified about the

20   con d i t ions you experienced while working at

21   Sta r b u cks . S i n ce you left Starbucks, do you no

22   lon g e r experience those feelings or conditions?

23         A.          I ' m s t ill very wary of chemicals, of

24   a n y c h e micals in general. I h ave the

25   rhi n o s inusitis, which is always bothering me.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 151 of 154

                                                                                     P age 2 0 5
                                  P AUL D ' A U R I A

 2   It bo t h e r s m y t h r o at .        A s f a r as mental stress,

 3   i f I t h i n k a b o u t S t a r b u c ks , I 'm in d i s t r e s s .

             Q.      Do e s y our lymphoma cause you any

 5   st r ess ?

             A.      Ye ah .       It ' s t h e k i n d o f l y m p h om a t h a t

 7   c a n r e c ur . M o r e than 50 percent of the time it

 8   co m e s back, so that's always a worry, that it

 9   c ou l d c o m e b a c k .

10           Q.      R ig h t n ow, it's in remission?

             A.      Ye s , i t ' s -- I have been in remission

12   s i nc e 20 17 .

13           Q.      Oka y , great . D i d you say that your

14   ly m p h oma was caused by the 9/11 exposure? I

15   th i n k y o u s a i d t h a t .

16           A.      Ye ah .       W h en I w e n t t o - - a n d ha d t h e

17   exa m , they certified me for my lymphoma and my

18   rh i n o s inusitis.

19                   M R. WEBER :          Go t it .    O kay ,

20           hopefully Rebecca will get on shortly

21           and we' ll finish up.

22                   M S. GOLDSTE IN :            I ' m on the phone,

23           I'm just having technical difficulties

24           downloading.             H o p e fully I' ll be on in a

25           m inut e .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 152 of 154

                                                                           P age 2 0 6
                                    P AUL D ' A U R I A

                        T HE WITNE SS :         I ' m g o ing to call

                back in since you' re still breaking up.
                I don't know if it's my phone or the

                c onnec t i o n .

                        M R. WEBER :         I h e a r you fine .

                (Off the record to resolve a technical

                i ssue. )

 9   BY MR . WEB E R :

10              Q.      Y o u s a id you worked at Starbucks and

11   L e P a i n Quotidien, where there were pest

12   st r i p s . H a v e you ever been in any other

13   res t a u rant or store that had pest strips in it?

14              A.      No t   wh e n I w a s wo r k i n g ,   no .

15              Q.      Wh a t a b out when you were not working?

16              A.      I o n c e w ent into a pizzeria or a

17   caf e , and there was one hanging up in the food

18   ar e a r i ght above where everybody was standing,

19   e at i ng .

20              Q.      Wh a t did you do when you saw it?

21              A.      To o k a p hoto of it and reported it.

22              Q.      I ' m s o r ry, took a photo and then

23   wh a t ?

24              A.      To o k a p hoto and reported it to the

25   Dep a r t m e n t o f H e a l t h .
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 153 of 154

                                                                                  P age 2 0 7
                                 P AUL D ' A U R I A

              Q.       W h o d i d you report it to?

              A.       Dep a r t m e n t o f H e a l t h .

              Q.       Du r i n g t h e p e r i o d 2 0 0 7 t o 2 0 1 8 ,

 5   dur i n g the periods of time you worked for AVP,

 6   d i d y o u ever look for any other employment?

 7            A.       In 2 0 0 9 , a f t e r w e - - S t a r b u c k s

 8   te rm i n a t e d ou r c o n t r act in 2 0 09 , I di d g e t

 9   an o t h e r job, and I worked for a company in

10   M anh a t t a n .    A n d I w o r k e d t h er e fo r s e v e r a l

11   y e ar s .

12            Q•       What c o mpany ?

13            A.       AKA Pes t       Co n t r o l .

14            Q.       Oka y .       A n d how long did you work

15   t h er e ?

16            A.       I w o rk e d t h e r e f ro m 2 0 0 9 .

17   N ov e m b e r 2 0 0 9 u n t il , I t h i nk , F e b r u ary o f 2 0 1 3 .

18            Q.       A n d w h at did you do there?

19            A.       Bas i c a lly the same thing. I d i d pest

20   con t r ol . I s e r viced all commercial accounts.

21            Q.       A n d w h at was your compensation there?

22            A.       Oh , I w o r k e d t h e re , I wa s m a k i n g

23   abo u t - - I t h i n k w he n I l e f t t h er e I wa s m a k i n g

24   abo ut       8 7 5 a we e k .

25            Q.       I ' m s o r ry, I didn't hear you.
     Case 1:19-cv-04650-AJN-SN Document 105-3 Filed 03/02/21 Page 154 of 154

                                                                             P age 2 0 8
                                  P AUL D ' A U R I A

              A.        I w a s m a k ing about $875 a week.

              Q.        Oka y .    A n d wh y did you leave?

              A.        I w a s a l r e a d y d o in g w or k w it h A V P

 5   se r v i c ing the Le Pain location, so I was doing

 6   bo t h j o bs . A n d t hen Starbucks was basically

 7   as k i n g AVP if they would service them again, so

 8   M s . S h w iner asked me if I would come back full

 9   t im e t o s e r v ic e L e P a i n an d S t a r b u c ks .    So I

10   le ft t h e o t h e r c o m p any and w en t b ac k t o A V P .

              Q.        A n d y o u were making less money at AVP

12   wh en y o u w e n t b ac k ; c o r r ec t ?

13            A.        No , I - - they paid me more money to

14   c om e b a c k .

15            Q.        D i d y o u r compensation decrease while

16   wo r k i n g a t    AVP?

17            A.        No .    I m a d e more money working for

18   A VP .

19            Q.        A nd w h a t w e r e yo u m a k in g in AV P i n

20   2 0 17 and 2 018 ?

21            A.        I w a s m a k ing about a thousand dollars

22   a we ek .

23            Q.        Oka y .    A n d d u ring the period of time

24   2 0 13 t o 2 0 1 8 , di d yo u l oo k fo r an y o t h e r

25   emp l o yment?
